 



Exhibit 10.15
PATRIOT COAL CORPORATION
401(k) RETIREMENT PLAN
          WHEREAS, Patriot Coal Corporation (“Company”) desires to adopt the
Patriot Coal Corporation 401(k) Retirement Plan (“Plan”) for the benefit of its
employees;
          NOW, THEREFORE, effective November 1, 2007, the Plan is hereby adopted
to read as follows:

 



--------------------------------------------------------------------------------



 



PATRIOT COAL CORPORATION 401(k) RETIREMENT PLAN
TABLE OF CONTENTS

              PAGE
SECTION 1 - NAME OF PLAN
    1  
 
       
SECTION 2 - DEFINITIONS
    2  
 
       
2.1. Board
    2  
2.2. Break In Service
    2  
2.3. Code
    2  
2.4. Committee
    2  
2.5. Company
    2  
2.6. Compensation
    2  
2.7. Controlled Group
    2  
2.8. Days Of Service
    2  
2.9. Disability Date
    3  
2.10. Employee
    3  
2.11. Employer
    3  
2.12. Five Percent Owner
    3  
2.13. Highly Compensated Employee
    4  
2.14. Hours Of Employment
    4  
2.15. Leased Employee
    4  
2.16. Non-Highly Compensated Employee
    4  
2.17. Normal Retirement Date
    4  
2.18. Participant
    5  
2.19. Patriot Coal Corporation Stock Fund
    5  
2.20. Peabody Energy Stock Fund
    5  
2.21. Plan Administrator
    5  
2.22. Plan Year
    5  
2.23. Pro-Rated Salary
    5  
2.24. Qualified Plan
    6  
2.25. Service Period
    6  
2.26. Severance Date
    6  
2.27. Severance Period
    6  
2.28. Spouse
    6  
2.29. Trustee
    6  
2.30. Valuation Date
    6  
2.31. Years of Service
    7  

 



--------------------------------------------------------------------------------



 



              PAGE
SECTION 3 - ELIGIBILITY
    8  
 
       
3.1. Prior Participants
    8  
3.2. New Participants
    8  
3.3. Former Participants
    8  
3.4. Cessation Of Participation
    8  
 
       
SECTION 4 - CONTRIBUTIONS
    9  
 
       
4.1. Matched Payroll Reduction Contributions
    9  
4.2. Unmatched Payroll Reduction Contributions
    9  
4.3. Maximum Payroll Reduction Contribution
    9  
4.4. Employer Matching Contributions
    10  
4.5. Performance Contributions
    10  
4.6. Elections
    10  
4.7. Changes In And Suspension Of Payroll Reductions
    11  
4.8. Tax Deductions
    11  
4.9. Rollover Contributions And Transfers
    12  
 
       
SECTION 5 - LOANS AND WITHDRAWALS
    13  
 
       
5.1. Loans
    13  
5.2. Withdrawals
    13  
5.3. Vesting After Withdrawals
    15  
 
       
SECTION 6 - DISTRIBUTIONS OF EXCESS AMOUNTS
    17  
 
       
6.1. Distribution Of Excess Elective Deferrals
    17  
6.2. Limitations On Pre-Tax Contributions For Highly Compensated Employees
    17  
6.3. Limitations On Matching Contributions For Highly Compensated Employees
    19  
6.4. Definitions And Special Rules
    20  
 
       
SECTION 7 - ALLOCATION
    21  
 
       
7.1. Establishment Of Accounts
    21  
7.2. Allocation Of Earnings Or Losses
    21  
 
       
SECTION 8 - INVESTMENT OF ACCOUNTS
    22  
 
       
8.1. Investment Funds
    22  
8.2. Participant’s Selection Of Investment Fund
    22  
8.3. Transfers Between Investment Funds
    22  
8.4. Custody, Registration and Voting of Securities
    22  
8.5. Distributions in Kind
    22  
 
       
SECTION 9 - DISTRIBUTIONS AT RETIREMENT
    23  
 
       
9.1. Normal Retirement Distributions
    23  
9.2. Optional Method Of Distribution
    23  
9.3. Required Minimum Distributions
    23  
9.4. Required Beginning Date
    26  

ii



--------------------------------------------------------------------------------



 



              PAGE
SECTION 10 - DISTRIBUTIONS AT DISABILITY
    27  
 
       
10.1. Distributions Upon Disability
    27  
10.2. Determination Of Disability
    28  
10.3. Notification Of Eligibility To Receive And Consent To Disability Benefits
    28  
 
       
SECTION 11 - DISTRIBUTIONS AT TERMINATION OF EMPLOYMENT (VESTING)
    29  
 
       
11.1. Distributions Upon Termination Of Employment
    29  
11.2. Determination Of Vested Portion
    30  
11.3. Forfeitures
    30  
11.4. Notification Of Eligibility To Receive And Consent To Vested Benefits
    31  
 
       
SECTION 12 - DISTRIBUTIONS AT DEATH
    32  
 
       
12.1. Distributions Upon Death
    32  
12.2. Distribution To Spouse
    32  
12.3. Designation Of Beneficiary
    32  
12.4. Beneficiary Not Designated
    32  
12.5. Spousal Consent To Designation Of Beneficiary
    32  
 
       
SECTION 13 - LEAVES OF ABSENCE AND TRANSFERS
    33  
 
       
13.1. Military Leave Of Absence
    33  
13.2. Maternity Or Paternity Absence
    34  
13.3. Other Leaves Of Absence
    35  
13.4. Transfers
    35  
 
       
SECTION 14 - TRUSTEE
    37  
 
       
SECTION 15 - ADMINISTRATION
    38  
 
       
15.1. Plan Administrator
    38  
15.2. Construction
    38  
15.3. Delegation By The Plan Administrator
    38  
15.4. Duties Of The Plan Administrator
    38  
15.5. Records Of The Plan Administrator
    38  
15.6. Committee
    38  
15.7. Decisions By The Committee
    39  
15.8. Meetings Of The Committee
    39  
15.9. Expenses
    39  
 
       
SECTION 16 - CLAIM PROCEDURE
    40  
 
       
16.1. Claim
    40  
16.2. Claim Decision
    40  
16.3. Request For Review
    40  
16.4. Review Of Decision
    41  
 
       
SECTION 17 - AMENDMENT AND TERMINATION
    43  
 
       
17.1. Amendment
    43  
17.2. Termination; Discontinuance Of Contributions
    43  

iii



--------------------------------------------------------------------------------



 



              PAGE
SECTION 18 - MISCELLANEOUS
    44  
 
       
18.1. Participants’ Rights
    44  
18.2. Spendthrift Clause
    44  
18.3. Delegation Of Authority By Employer
    44  
18.4. Distributions To Minors
    44  
18.5. Construction Of Plan
    44  
18.6. Gender, Number And Headings
    45  
18.7. Separability Of Provisions
    45  
18.8. Diversion Of Assets
    45  
18.9. Service Of Process
    45  
18.10. Merger
    45  
18.11. Benefit Limitation
    45  
18.12. Commencement Of Benefits
    46  
18.13. Qualified Domestic Relations Order
    47  
18.14. Written Explanation Of Rollover Treatment
    49  
18.15. Leased Employees
    49  
18.16. Special Distribution Option
    50  
18.17. Waiver Of 30-Day Period
    51  
 
       
SECTION 19 - TOP-HEAVY DEFINITIONS
    52  
 
       
19.1. Accrued Benefits
    52  
19.2. Beneficiaries
    52  
19.3. Determination Date
    52  
19.4. Former Key Employee
    52  
19.5. Key Employee
    52  
19.6. Non-Key Employee
    53  
19.7. Permissive Aggregation Group
    53  
19.8. Required Aggregation Group
    53  
19.9. Top-Heavy Compensation
    53  
19.10. Top-Heavy Group
    53  
 
       
SECTION 20 - TOP-HEAVY RULES
    54  
 
       
20.1. Special Top-Heavy Rules
    54  
 
       
EXHIBIT A
    55  

iv



--------------------------------------------------------------------------------



 



PATRIOT COAL CORPORATION 401(k) RETIREMENT PLAN
SECTION 1 — NAME OF PLAN
          This Plan shall be known as the “Patriot Coal Corporation 401(k)
Retirement Plan.” The Plan will be considered a profit sharing plan even though
contributions are not dependent on profits.

 



--------------------------------------------------------------------------------



 



SECTION 2 — DEFINITIONS
     2.1. Board.
          “Board” means the board of directors of the Company or of any
successor by merger, purchase or otherwise.
     2.2. Break In Service.
          “Break in Service” means any twelve consecutive month Severance
Period.
     2.3. Code.
          “Code” means the Internal Revenue Code of 1986, as amended.
     2.4. Committee.
          “Committee” means the Committee appointed pursuant to Section 15.6.
     2.5. Company.
          “Company” means Patriot Coal Corporation.
     2.6. Compensation.
          “Compensation” means base pay plus overtime received by an Employee
during the Plan Year after he or she becomes a Participant for services rendered
with respect to the Employer. Such amount shall include all amounts contributed
to a cafeteria plan which meets the requirements of Section 125 of the Code.
Such amount shall not include Employer contributions under this Plan or benefits
under any other Qualified Plan, awards under the incentive compensation plan or
any similar incentive plans, payments under any savings plan, any special
allowance for foreign service, or any payment during long-term disability.
          The Compensation of each Participant taken into account under the Plan
for any Plan Year shall not exceed $225,000 (as adjusted in accordance with
Section 415(d) of the Code).
     2.7. Controlled Group.
          “Controlled Group” means the Company and all other entities required
to be aggregated with the Company under Sections 414(b), (c), or (m) of the Code
or regulations issued pursuant to Section 414(o) of the Code. For purposes of
Section 18.11, in determining which entities shall be aggregated under
Section 414(b) or (c) of the Code, the modifications made by Section 415(h) of
the Code shall be applied.
     2.8. Days Of Service.
          “Days of Service” means the total number of days in a person’s Service
Periods, whether or not such periods were completed consecutively. Days of
Service shall also include the number of days in all Severance Periods, if any,
in which:

2



--------------------------------------------------------------------------------



 



     (a) The Employee severs from service by reason of quit, discharge or
retirement and immediately prior to such quit, discharge or retirement was not
absent from service if the Employee performs an Hour of Employment within twelve
months of the date of such severance; or
     (b) Notwithstanding (a) above, the Employee severs from service by reason
of quit, discharge or retirement during an absence from service of twelve months
or less for any reason other than a quit, discharge, retirement or death if the
Employee performs an Hour of Employment within twelve months of the date on
which the Employee was first absent from service.
     2.9. Disability Date.
          “Disability Date” means the date on which a Participant is determined
by the Plan Administrator to be permanently and totally disabled in accordance
with Section 10.2 and has terminated his or her employment.
     2.10. Employee.
          “Employee” means any person who is (i) classified by the Employer as
an employee, (ii) is on a U.S. dollar payroll or is a U.S. citizen, and (iii) is
employed by the Employer, but excluding a non-resident alien who receives no
earned income (within the meaning of Section 911(d)(2) of the Code) from the
Employer which constitutes income from sources within the United States (within
the meaning of Section 861(a)(3) of the Code), a salaried non-exempt employee
who is receiving on-site and classroom training and assimilation training in
mining practices through the Company’s Mining Intern Program, a summer intern or
a member of a collective bargaining unit for which either:
     (a) a separate retirement plan has been established pursuant to collective
bargaining negotiations, or
     (b) no separate plan has been established after collective bargaining has
included discussion of retirement benefits,
unless such collective bargaining provided for coverage under this Plan. An
individual not classified by the Employer as an employee shall not be considered
an Employee regardless of whether such individual is a common law employee or is
classified as an employee for tax, employment law or other purposes.
     2.11. Employer.
          “Employer” means the Company or any other member of the Controlled
Group which has, with the consent of the Board, adopted the Plan, as set forth
on Exhibit A, as amended from time to time.
     2.12. Five Percent Owner.
          “Five Percent Owner” means any person who owns (or is considered as
owning within the meaning of Section 318 of the Code) more than five percent of
the outstanding stock

3



--------------------------------------------------------------------------------



 



of any corporation in the Controlled Group or stock possessing more than five
percent of the total combined voting power of all stock of any corporation in
the Controlled Group or who owns more than five percent of the capital or
profits interest of any unincorporated entity in the Controlled Group.
     2.13. Highly Compensated Employee.
          Highly Compensated Employee means any Participant who (i) was a
Five-Percent Owner at any time during either the determination year or the
look-back year; or (ii) received compensation within the meaning of Code
Section 415(c)(3) (including the deferrals described in Code Section
415(c)(3)(D)) from the Employer in excess of $100,000 (as adjusted pursuant to
Code Section 415(d)) during the look-back year.
          For purposes of Section 6, the determination year shall be the Plan
Year, and the look-back year shall be the 12 month period immediately preceding
the determination year. The determination of who is a Highly Compensated
Employee, including the determination of the number and identity of Employees in
the top-paid group and the compensation that is considered, will be made in
accordance with Code Section 414(q) and the regulations thereunder.
     2.14. Hours Of Employment.
          “Hours of Employment” means an hour for which a person is directly or
indirectly paid, or entitled to payment, by the Employer for the performance of
duties.
     2.15. Leased Employee.
          “Leased Employee” means any person (other than an employee of the
recipient) who pursuant to an agreement between the recipient and any other
person (a “leasing organization”) has performed services for the recipient (or
for the recipient and related persons as determined in accordance with
Section 414(n)(6) of the Code) on a substantially full time basis for a period
of at least one year, if such services are performed under primary direction or
control by the recipient. Contributions or benefits provided a Leased Employee
by the leasing organization which are attributable to services performed for the
recipient employer shall be treated as provided by the recipient employer.
     2.16. Non-Highly Compensated Employee.
          Non-Highly Compensated Employee means any Employee who is not a Highly
Compensated Employee but who is eligible to participate in the Plan.
     2.17. Normal Retirement Date.
          “Normal Retirement Date” means the date on which a Participant
terminates his or her employment with the Employer (except by death or permanent
and total disability as defined in Section 10.2) provided such date is on or
after his or her attainment of age 62 (or, in the case of a Participant who was
a participant in the Dodge Hill Mining Company, LLC 401(k) Plan on December 31,
2005, age 60).

4



--------------------------------------------------------------------------------



 



     2.18. Participant.
          “Participant” means an Employee who has satisfied the eligibility
requirements of Section 3 and who has not become a former Participant under
Section 3.4.
     2.19. Patriot Coal Corporation Stock Fund.
          “Patriot Coal Corporation Stock Fund” means an investment fund
invested and held in Patriot Coal Corporation common stock as of November 1,
2007.
     2.20. Peabody Energy Stock Fund.
          “Peabody Energy Stock Fund” means an investment fund invested and held
in Peabody Energy Corporation common stock as of November 1, 2007.
     2.21. Plan Administrator.
          “Plan Administrator” means Patriot Coal Corporation.
     2.22. Plan Year.
          “Plan Year” means the 12-month period commencing on January 1 and
ending on December 31.
     2.23. Pro-Rated Salary.
          “Pro-Rated Salary” means:
     (a) in the case of a Participant compensated on a salaried basis, such
Participant’s base salary determined as of the last day of the Employer’s fiscal
year; or
     (b) in the case of a Participant compensated on an hourly basis, the
product of such Participant’s hourly rate determined as of the last day of the
Employer’s fiscal year multiplied by 2,080;
multiplied by a fraction, the numerator of which is the number of days on which
the Participant was an Employee during such fiscal year (including, for the
fiscal year ending December 31, 2007, the number of days on which the
Participant was an Employee as defined in the Peabody Investments Corp. Employee
Retirement Account during the period from January 1, 2007 through October 31,
2007), and the denominator of which is 365 (or, in a leap year, 366). For
purposes of this calculation only, a person shall not be considered an
“Employee” during any period during which he or she is (a) on salary continuance
for disability, (b) receiving accrued vacation or other similar amounts
following retirement under the Employer’s retirement program, or (c) on a leave
of absence described in Section 13.3.
          The Pro-Rated Salary of each Participant taken into account under the
Plan for any Plan Year, based on the fiscal year ending in such Plan Year, shall
not exceed $225,000 (as adjusted in accordance with Section 415(d) of the Code).

5



--------------------------------------------------------------------------------



 



     2.24. Qualified Plan.
          “Qualified Plan” means any plan qualified under Section 401 of the
Code. For purposes of Sections 19 and 20 only, the term “Qualified Plan” also
means a simplified employee pension described in Section 408(k) of the Code.
     2.25. Service Period.
          “Service Period” means the period of time commencing on the date on
which a person performs an Hour of Employment with the Employer and ending on
the person’s Severance Date. If a person’s employment with the Employer is
terminated when he or she has no nonforfeitable right to a benefit derived from
Employer contributions under the Plan and the number of years of his or her
Severance Period equals or exceeds the greater of (a) 5 or (b) the number of
years of his or her Service Period prior to such termination of employment, the
Service Period prior to the termination of employment will be disregarded.
     2.26. Severance Date.
          “Severance Date” means the date on which the earliest of the following
occurs:
     (a) A person employed by the Employer quits, retires, is discharged or dies
or
     (b) The first anniversary of the first date of a period in which the person
is not credited with Days of Service and remains absent from service with the
Employer (with or without pay) for any reason other than quit, retirement,
discharge or death.
     2.27. Severance Period.
          “Severance Period” means the period of time commencing the day after a
person’s Severance Date and ending on the day before the person performs an Hour
of Employment.
     2.28. Spouse.
          “Spouse” means a person of the opposite sex of the Participant who, by
reason of “marriage” (i.e., a legal union between one man and one woman as
husband and wife) is a husband or wife of the Participant as defined under the
Defense of Marriage Act of 1996.
     2.29. Trustee.
          “Trustee” means the insurer or trustee or any successor trustee
appointed pursuant to Section 14 hereof.
     2.30. Valuation Date.
          “Valuation Date” means any business day the New York Stock Exchange is
open for trading.

6



--------------------------------------------------------------------------------



 



     2.31. Years of Service.
          “Years of Service” shall mean each 365 Days of Service on and after
November 1, 2007; provided, however, that for the period before November 1,
2007, each Participant will be credited with his or her Years of Service (and
any fractions thereof) under the Peabody Investments Corp. Employee Retirement
Account prior to such date as determined by the Employer’s records; provided
further, that in the case of a plan that is merged into the Plan, Years of
Service for the period prior to the date of such merger for Participants who
were participants in such plan shall be determined under the terms of the plan
prior to such date as determined by the Employer’s records.

7



--------------------------------------------------------------------------------



 



SECTION 3 — ELIGIBILITY
     3.1. Prior Participants.
          Each person who was a Participant in the Peabody Investments Corp.
Employee Retirement Account on October 31, 2007 and is an Employee on
November 1, 2007 shall become a Participant on November 1, 2007.
     3.2. New Participants.
          On and after November 1, 2007, each Employee not described in
Section 3.1 shall become a Participant hereunder as of his or her date of hire.
If a person is not an Employee as of his or her date of hire, he or she shall
not become a Participant until the day he or she becomes an Employee.
          Notwithstanding any other provisions of the Plan, any individual who
is providing services to the Employer in the capacity of, or who is designated
by the Employer as an independent contractor, and who is subsequently
reclassified as an Employee by court or similar action (whether retroactively or
prospectively), shall not be eligible to participate in the Plan, and shall be
treated as a member of an excluded class. No such excluded individual shall have
any claim for benefits under the Plan for any period during which he or she is
excluded from participation.
     3.3. Former Participants.
          A former Participant who is reemployed by the Employer shall become a
Participant on the date he or she is reemployed as an Employee.
     3.4. Cessation Of Participation.
          A person shall cease to be a Participant and shall become a former
Participant when he or she
     (a) has ceased to be employed by the Employer, and
     (b) has no undistributed account balances under the Plan.

8



--------------------------------------------------------------------------------



 



SECTION 4 — CONTRIBUTIONS
     4.1. Matched Payroll Reduction Contributions.
          A Participant may elect to have up to 6% of his or her Compensation
contributed by the Employer to the Plan on a pre-tax or after-tax basis through
payroll reductions. Each Participant shall elect in accordance with such
procedures and processes as determined by the Plan Administrator in increments
of 1% the percentage of his or her Compensation under this Section to be
credited to his or her account as described under 7.1. Any such election under
the Peabody Investments Corp. Employee Retirement Account by a Participant
described in Section 3.1 in effect immediately prior to November 1, 2007
(including an election of 0%) shall be deemed to have been made, and shall be
effective, under this Section 4.1.
          If a Participant fails to make an election indicating the percentage
(including 0%) of his or her Compensation to be reduced and contributed under
this Section 4.1 on a pre-tax or after-tax basis within 30 days after becoming a
Participant, such Participant’s Compensation will automatically be reduced in an
amount equal to 6% of his or her Compensation and contributed to the Plan on a
pre-tax basis. Such automatic contributions shall continue until the Participant
elects a different percentage of Compensation to be contributed or the
Participant affirmatively elects not to have his or her Compensation so reduced.
     4.2. Unmatched Payroll Reduction Contributions.
          A Participant who has elected to have 6% of his or her Compensation
contributed by the Employer to the Plan under Section 4.1 may elect to have up
to an additional 54% of his or her Compensation contributed by the Employer to
the Plan on a pre-tax or after-tax basis through payroll reductions. Each
Participant shall elect in accordance with such procedures and processes as
determined by the Plan Administrator in increments of 1% the percentage of his
or her Compensation under this Section to be credited to his or her account as
described under 7.1.
     4.3. Maximum Payroll Reduction Contribution.
     (a) The maximum amount which may be contributed to the Plan by a
Participant on a pre-tax basis under Sections 4.1 and 4.2 and any other
Qualified Plan maintained by the Employer in any calendar year is limited to
$15,500 (or such higher amount prescribed by applicable law). If a Participant’s
pre-tax contributions reach this maximum (and, if applicable, the amount
determined under Section 4.3(b)), the Employer shall continue making Participant
contributions based upon the Participant’s election under Sections 4.1 and 4.2,
however, such Participant contributions will be treated by the Plan
Administrator as after-tax contributions for the remainder of the calendar year.
     (b) Notwithstanding subsection (a), Participants who are eligible to make
elective deferrals hereunder and who have attained or will attain age 50 before
the close of the Plan Year shall be eligible to make catch-up contributions in
accordance with, and subject to the limitations of, Section 414(v) of the Code.
Such catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Sections 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of

9



--------------------------------------------------------------------------------



 



Section 401(k)(3), 410(b) or 416 of the Code, as applicable, by reason of the
making of such catch-up contributions.
     4.4. Employer Matching Contributions.
          The Employer will contribute to the Plan an amount equal to 100% of
the amount by which each Participant elects to have his or her Compensation
reduced under Section 4.1. Any contributions made pursuant to this Section 4.4
shall be paid to the Trustee as soon as practicable following each pay date of
the Participant.
     4.5. Performance Contributions.
          In addition to any contributions made by the Employer pursuant to
Section 4.4, the Employer will contribute an additional amount if the Employer
meets certain performance targets established by the Board on an annual basis.
If the maximum performance target established by the Board for the Employer’s
fiscal year is met, the Employer will contribute to the Plan on behalf of each
Participant who is employed on the last day of such fiscal year an amount equal
to 4% of the Participant’s Pro-Rated Salary. If the Employer meets the minimum
performance target established by the Board for the Employer’s fiscal year but
does not meet the maximum performance target, the Employer will contribute to
the Plan on behalf of each eligible Participant who is employed on the last day
of such fiscal year a percentage of such Participant’s Pro-Rated Salary to be
determined by the Board (which percentage shall be less than 4% of the
Participant’s Pro-Rated Salary) based on the Employer’s overall performance in
relation to the maximum and minimum performance target ranges. Any contributions
paid on account of the performance of the Employer pursuant to this Section 4.5
shall be paid to the Trustee as soon as practicable following the determination
of whether the Employer has met or exceeded the applicable performance targets.
Notwithstanding the foregoing, (i) if the Employer does not meet the minimum
performance target established by the Board for the Employer’s fiscal year, the
Board may, in its sole discretion, authorize the Employer to contribute to the
Plan on behalf of each eligible Participant who is employed on the last day of
such fiscal year a percentage of such Participant’s Pro-Rated Salary determined
by the Board; (ii) if the Employer exceeds the maximum performance target
established by the Board for the Employer’s fiscal year, the Board may, in its
sole discretion, authorize the Employer to contribute to the Plan on behalf of
each eligible Participant who is employed on the last day of such fiscal year an
additional percentage of such Participant’s Pro-Rated Salary determined by the
Board; and (iii) in lieu of any contribution otherwise determined under this
Section 4.5, for the fiscal year ending December 31, 2007, the Employer shall
make such contribution, if any, as shall be determined by the Board in its sole
discretion, and such contribution shall be allocated among eligible Participants
who are employed on the last day of such fiscal year as a uniform percentage of
each eligible Participant’s Pro-Rated Salary.
     4.6. Elections.
          Each election by a Participant under Sections 4.1 and 4.2 shall be
effective until suspended or amended. Each election shall be effective only when
made in accordance with such procedures and processes as determined by the Plan
Administrator.

10



--------------------------------------------------------------------------------



 



     4.7. Changes In And Suspension Of Payroll Reductions.
          4.7.1. Changes In Payroll Reductions.
          Each Participant’s payroll reduction percentage under Sections 4.1 and
4.2 shall continue in effect until the Participant shall change such percentage;
provided, however, that the Participant may elect to have his or her pre-tax
payroll reduction percentage automatically increase in increments of 1%, 2% or
3% each year on a date specified by the Participant, up to a maximum of 60% of
Compensation. A Participant may at any time in his or her discretion change such
percentage in accordance with such procedures and processes as determined by the
Plan Administrator.
          4.7.2. Suspension Of Payroll Reductions.
          A Participant may at any time suspend his or her contributions in
accordance with such procedures and processes as determined by the Plan
Administrator.

  4.7.2.1.   Suspension Of Payroll Reductions During Government Or Military
Service.

          Suspension of a Participant’s contributions shall be permitted during
any period of military service, or of government service approved by the
Employer, regardless of the duration of such period.

  4.7.2.2.   Resumption Of Payroll Reductions After Suspension.

          Except as provided in Section 5.2, a Participant who has suspended his
or her contributions under Section 4.7.2 may at any time resume his or her
contributions in accordance with such procedures and processes as determined by
the Plan Administrator.
     4.8. Tax Deductions.
          All Employer contributions are made conditioned upon their
deductibility for Federal income tax purposes under Section 404 of the Code.
Amounts contributed by an Employer shall be returned to the Employer from the
Plan by the Trustee under the following circumstances:
     (a) If a contribution was made by an Employer by a mistake of fact, the
excess of the amount of such contribution over the amount that would have been
contributed had there been no mistake of fact shall be returned to the Employer
within one year after the payment of the contribution; and
     (b) If an Employer makes a contribution which is not deductible under
Section 404 of the Code, such contribution (but only to the extent disallowed)
shall be returned to the Employer within one year after the disallowance of the
deduction.
          Earnings attributable to the contribution shall not be returned to the
Employer, but losses attributable to such excess contribution shall be deducted
from the amount to be returned.

11



--------------------------------------------------------------------------------



 



In the event (a) or (b) above apply, the Employer will distribute any salary
reduction amounts returned to the Employer (less any losses) to the Employees
who elected to reduce their salary by such amounts.
     4.9. Rollover Contributions And Transfers.
          The Plan Administrator may direct the Trustee to accept from or on
behalf of an Employee any cash which would constitute an eligible rollover
distribution as defined in Section 402(c)(4) of the Code from any of the
following types of plans:
     (a) a qualified plan described in Section 401(a) of the Code, excluding
after-tax contributions;
     (b) a qualified annuity plan described in Section 403(a) of the Code,
excluding after-tax contributions;
     (c) an annuity plan described in Section 403(b) of the Code, excluding
after-tax contributions; and
     (d) a plan maintained by a state or local government or instrumentality
thereof as described in Section 457(b) of the Code.
          The Plan Administrator may also direct the Trustee to accept from the
trustee of another Qualified Plan a direct transfer of cash or other assets
which does not constitute an eligible rollover contribution. Notwithstanding the
preceding sentence, the Trustee may not accept the direct transfer of any assets
from any Qualified Plan which would cause the Plan to be subject to the
requirements of Section 401(a)(11) of the Code. Any contributions under this
Section shall be segregated in a separate account and shall be fully vested at
all times. Such amounts shall not be considered as a contribution by a
Participant for purposes of Sections 4.1 or 18.11.

12



--------------------------------------------------------------------------------



 



SECTION 5 — LOANS AND WITHDRAWALS
     5.1. Loans.
          Upon the application of a Participant in accordance with such
procedures and processes as determined by the Plan Administrator, the Plan
Administrator, as administrator of the loan program, in accordance with its
uniform nondiscriminatory policy, shall direct the Trustee to make a loan or
loans to such Participant, provided, however, that no loan shall be made if
immediately after the loan the unpaid balance of all loans by this Plan and all
other plans maintained by the Controlled Group to the Participant would exceed
the lesser of:
          (a) $50,000 or
          (b) 50% of the vested portion of the Participant’s accounts under this
Plan.
          Notwithstanding the foregoing, (i) the $50,000 limitation in (a) above
shall be reduced by the highest outstanding balance for the one-year period
ending on the day before a new loan is made minus the outstanding balance of
existing loans to the Participant on the date of the new loan, and (ii) loans
shall not be available from a Participant’s After-Tax Matched Account, After-Tax
Unmatched Account, Company After-Tax Matching Account, Company Pre-Tax Matching
Account or Performance Contribution Account.
     5.2. Withdrawals.
          5.2.1. Regular Withdrawals.
     A Participant in the employment of the Employer may, in accordance with
such procedures and processes as determined by the Plan Administrator, make a
withdrawal from his or her After-Tax Matched Account which has been held by the
Plan for 24 months or more, his or her vested Company After-Tax Matching Account
which has been held by the Plan for 24 months or more, or his or her After-Tax
Unmatched Account. A Participant must withdraw his or her entire After-Tax
Unmatched Account before withdrawing any amounts from his or her After-Tax
Matched Account or Company After-Tax Matching Account. In the case of a
Participant described in Section 3.1, the period for which his or her After-Tax
Matched Account and/or Company After-Tax Matching Account was held by the
Peabody Investments Corp. Employee Retirement Account shall be included in
determining whether such accounts have been held by the Plan for 24 months or
more.
          5.2.2. Special Withdrawals.
     A Participant in the employment of the Employer may withdraw the entire
amount in his or her After-Tax Matched Account (i.e., with no 24-month holdback)
in accordance with such procedures and processes as determined by the Plan
Administrator. In the event of a withdrawal under this Section of any amounts
from the Participant’s After-Tax Matched Account which have been held in such
account for less than 24 months, the Participant’s right to make contributions
under the Plan shall be suspended for a period of six months

13



--------------------------------------------------------------------------------



 



following the Valuation Date following the month in which the special withdrawal
is made.
          5.2.3. Hardship Withdrawals.
     A Participant in the employment of the Employer may, in accordance with
such procedures and processes as determined by the Plan Administrator, withdraw
his or her contributions to his or her Pre-Tax Matched Account or Pre-Tax
Unmatched Account if the Participant demonstrates a substantial hardship to the
Plan Administrator. The Plan Administrator will grant a distribution on account
of hardship only if the distribution is made on account of an immediate and
heavy financial need of the Participant and is necessary to satisfy such
financial need.
               5.2.3.1. Determination of Immediate and Heavy Financial Need.
          A distribution will be deemed to be made on account of an immediate
and heavy financial need of the Participant only if the distribution is on
account of:
     (a) expenses for (or necessary to obtain) medical care that would be
deductible under Section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);
     (b) costs directly related to the purchase (excluding mortgage payments) of
a principal residence of the Participant;
     (c) the payment of tuition, related educational fees and room and board
expenses for up to the next 12 months of post-secondary education for the
Participant, the Participant’s Spouse, or the Participant’s children or
dependents (as defined in Section 152 of the Code, without regard to Section
152(b)(1), (b)(2) and (d)(1)(B) of the Code);
     (d) payments necessary to prevent the eviction of the Participant from his
or her principal residence or foreclosure on the mortgage of the Participant’s
principal residence;
     (e) payments for burial or funeral expenses for the Employee’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 without
regard to Code Section 152(d)(1)(B)); or
     (f) expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

14



--------------------------------------------------------------------------------



 



               5.2.3.2. Amount Necessary To Satisfy Financial Need.
          A distribution will be deemed to be necessary to satisfy an immediate
and heavy financial need of a Participant if the following requirements are
satisfied:
     (a) The distribution is not in excess of the amount of the immediate and
heavy financial need of the Participant (which may include any amounts necessary
to pay any federal, state or local income tax or penalties reasonably
anticipated to result from the distribution); and
     (b) The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable (at the time of the loan) loans currently
available under all plans maintained by the Controlled Group.
          In addition a Participant who receives a hardship withdrawal will be
unable to make pre-tax contributions or after-tax contributions to the Plan or
any other qualified or nonqualified plan of deferred compensation maintained by
the Controlled Group, including stock option and stock purchase plans and a cash
or deferred arrangement that is part of a cafeteria plan within the meaning of
Section 125 of the Code (but not the cafeteria plan itself), for a period of six
months after the Valuation Date as of which the hardship distribution is made.
          5.2.4. Age 591/2 Withdrawals.
          A Participant in the employment of the Employer who has attained age
591/2 may, in accordance with such procedures and processes as determined by the
Plan Administrator, make a withdrawal from his or her Pre-Tax Unmatched Account,
Pre-Tax Matched Account, Performance Contribution Account and the vested portion
of his or her Company Pre-Tax Matching Account.
          5.2.5. Rollover Withdrawal.
          An Employee in the employment of the Employer may, in accordance with
such procedures and processes as determined by the Plan Administrator, make a
withdrawal from his or her Rollover Account.
     5.3. Vesting After Withdrawals.
          If a withdrawal under Section 5.2 is made by a Participant whose
Company Pre-Tax Matching or After-Tax Matching Account was not 100% vested at
the time of such withdrawal, then the Employer shall separately record the
portion of his or her Company Pre-Tax Matching or After-Tax Matching Account
which was not vested at the time of the withdrawal, and the vested amount of
such portion from time to time shall equal an amount (“X”) determined by the
following formula:
X = P(AB + (R X D)) - (R X D)

15



--------------------------------------------------------------------------------



 



For purposes of applying such formula: “P” is the vested percentage at the
relevant time; “AB” is the account balance at the relevant time; “D” is the
amount previously withdrawn by the Participant; and “R” is the ratio of the
account balance at the relevant time to the account balance after the
withdrawal. If a person who has received a withdrawal hereunder is subsequently
entitled to an allocation of Employer contributions, the Employer shall
separately record such contributions and vesting with respect to such
contributions shall be in accordance with Section 11.2.

16



--------------------------------------------------------------------------------



 



SECTION 6 — DISTRIBUTIONS OF EXCESS AMOUNTS
     6.1. Distribution Of Excess Elective Deferrals.
          If a Participant’s elective deferrals for any calendar year exceed
$15,500 (or such higher amount prescribed by applicable law), then the
Participant may file an election form prescribed by the Plan Administrator with
the Employer designating in writing the amount of such excess elective deferrals
to be distributed from this Plan. Any such election form must be filed with the
Employer no later than the first March 1 following the close of such calendar
year in order for the Employer to act on it. If such an election form is timely
filed, the Trustee shall distribute to the Participant the amount of such excess
elective deferrals which the Participant has allocated to this Plan (together
with any income or less any loss allocable to such amount in accordance with
Section 8 for such calendar year, and for the period between the end of such
calendar year and the date of distribution, as determined on a date that is no
more than seven days before the distribution) on or before the first April 15
following the close of such calendar year. In the case of a Highly Compensated
Employee, any matching contributions which were contributed on account of the
elective deferrals being distributed will be forfeited, even if such matching
contributions are vested. For purposes of the preceding sentence, the income or
loss allocable to such excess amount will be determined under such reasonable
method as the Plan Administrator shall establish, provided the method does not
discriminate in favor of Highly Compensated Employees, is used consistently for
all Participants and for all corrective distributions under the Plan for the
Plan Year, and is used by the Plan for allocating income to Participants’
accounts.
     6.2. Limitations On Pre-Tax Contributions For Highly Compensated Employees.
          The Plan Administrator is authorized to reduce to the extent necessary
the maximum contributions under Sections 4.1 and 4.2 for Highly Compensated
Employees, prior to the close of the Plan Year, if the Plan Administrator
reasonably believes that such reduction is necessary to prevent the Plan from
failing both tests in Section 401(k)(3) of the Code. Such adjustments shall be
made in accordance with such procedures and processes as determined by the Plan
Administrator. The Plan Administrator may implement rules limiting contributions
under Sections 4.1 and 4.2 which may be made on behalf of some or all Highly
Compensated Employees so that the limits of Section 401(k)(3) or 401(m)(2) of
the Code are satisfied. If for any Plan Year the Plan satisfies neither of the
tests set forth in Code Section 401(k)(3), the Trustee shall be directed by the
Plan Administrator to return to each Highly Compensated Employee his or her
portion of the excess contributions (plus the income or less the loss allocable
to such excess contributions in accordance with Section 8 for such Plan Year,
and for the period between the end of such Plan Year and the date of such
return, as determined on a date that is no more than seven days before the
return) for such Plan Year within 12 months after the last day of such Plan
Year. A Highly Compensated Employee shall forfeit any matching contributions
which were contributed on account of any portion of the excess contributions
even if such matching contributions are vested. Each Highly Compensated
Employee’s portion of the excess contributions for a Plan Year shall be
determined under a two step process. First, the aggregate amount of excess
contributions shall be calculated. This shall be done by reducing the actual
deferral percentages of those Highly Compensated Employees with the highest
actual deferral percentages to the extent necessary but not below the next
highest level of actual deferral percentages. This process shall be repeated, to
the extent necessary, until the actual

17



--------------------------------------------------------------------------------



 



deferral percentage for the group of Highly Compensated Employees satisfies one
of the tests set forth in Section 401(k)(3) of the Code. The aggregate amount of
excess contributions shall be equal to the sum of all such reductions. Second,
the aggregate amount of excess contributions to be returned shall be allocated
by reducing the pre-tax contributions of those Highly Compensated Employees with
the highest amount of pre-tax contributions to the extent necessary but not
below the next highest amount of pre-tax contributions. This process shall be
repeated, to the extent necessary, until all excess contributions to be returned
shall be allocated among the Highly Compensated Employees. The income or loss
allocable to a Highly Compensated Employee’s portion of the excess contribution
will be determined under such reasonable method as the Plan Administrator shall
establish, provided the method does not discriminate in favor of Highly
Compensated Employees, is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Participants’ accounts.
     (a) Coordination With Distributions Of Elective Deferrals. If the Plan is
required to distribute both elective deferrals and excess contributions for a
Plan Year, the Plan shall:
     (1) calculate and distribute the elective deferrals before determining the
excess contributions to be distributed to Highly Compensated Employees;
     (2) calculate the actual deferral percentage including the amount of excess
elective deferrals distributed pursuant to (1) above; and
     (3) distribute excess contributions to Participants by reducing the excess
contributions distributed to a Participant by the amount of excess elective
deferrals distributed to such Participant.
     (b) Election To Make Additional Contributions. Notwithstanding the above,
in accordance with Treasury Regulation Section 1.401(k)-2(a)(6), the Company may
elect, in lieu of all or a portion of the corrective distribution described
above in this Section, to make additional qualified nonelective contributions or
qualified matching contributions which are treated as elective deferrals under
the Plan and that, in combination with the elective deferrals, satisfy the
actual deferral percentage test. Any such additional qualified nonelective
contributions will be credited to a Participant’s’ Pre-Tax Matched Account and
shall be allocated to each Participant who is not a Highly Compensated Employee
in an amount as determined by the Company and will be contributed as a uniform
percentage of such Participant’s Compensation for the Plan Year. Any such
additional qualified matching contributions will be credited to a Participant’s
Pre-Tax Matched Account and shall be allocated to each Participant who is not a
Highly Compensated Employee and will be contributed as a uniform percentage of
the amount contributed by such Participant under Section 4.1.
     (c) Testing Year. The actual deferral percentage of Non-Highly Compensated
Employees shall be determined as of the Plan Year preceding the Plan Year for
which the Plan must satisfy one of the tests in Code Section 401(k)(3).

18



--------------------------------------------------------------------------------



 



     6.3. Limitations On Matching Contributions For Highly Compensated
Employees.
          The Plan Administrator is authorized to reduce to the extent necessary
the maximum amount of matching contributions under Section 4.4 and after-tax
contributions contributed on behalf of any Highly Compensated Employee prior to
the close of the Plan Year if the Plan Administrator reasonably believes that
such adjustment is necessary to prevent the Plan from failing Code Section
401(m)(2). Such reduction shall be made in accordance with such procedures and
processes as determined by the Plan Administrator. Notwithstanding anything
herein to the contrary, the tests in Code Section 401(m)(2) shall be treated as
satisfied with respect to such matching contributions and after-tax
contributions to the Plan, or a portion of the Plan, if the Plan or such portion
is a collectively bargained plan that automatically satisfies Code
Section 410(b), in accordance with Treasury Regulation Sections 1.401(m)-1(b)(2)
and 1.410(b)-2(b)(7). If for any Plan Year the Plan fails to satisfy either of
the tests set forth in Code Section 401(m)(2), the Trustee shall be directed by
the Plan Administrator to distribute to each Highly Compensated Employee his or
her vested portion (and forfeit the nonvested portion) of the excess aggregate
contributions (plus the income or less the losses allocable to such excess
aggregate contributions in accordance with Section 8 for such Plan Year, and for
the period between the end of such Plan Year and the date of such distribution
or forfeiture, as determined on a date that is no more than seven days before
the distribution or forfeiture) for such Plan Year, within 12 months after the
last day of such Plan Year. Each Highly Compensated Employee’s portion of the
excess aggregate contributions for a Plan Year shall be determined under a two
step process. First, the aggregate amount of excess aggregate contributions
shall be calculated. This shall be done by reducing the actual contribution
percentages of those Highly Compensated Employees with the highest actual
contribution percentages to the extent necessary but not below the next highest
level of actual contribution percentages. This process shall be repeated, to the
extent necessary, until the actual contribution percentage for the group of
Highly Compensated Employees satisfies one of the tests set forth in Code
Section 401(m)(2). The aggregate amount of excess aggregate contributions shall
be equal to the sum of all such reductions. Second, the aggregate amount of
excess aggregate contributions to be distributed or forfeited shall be allocated
by first reducing any after-tax contributions and then any matching
contributions made by or on behalf of Highly Compensated Employees with the
highest total amount of after-tax contributions and matching contributions to
the extent necessary but not below the next highest total amount of after-tax
contributions and matching contributions. This process shall be repeated, to the
extent necessary, until all excess aggregate contributions to be distributed or
forfeited shall be allocated among the Highly Compensated Employees. A Highly
Compensated Employee whose after-tax contributions are determined to be excess
aggregate contributions shall forfeit any matching contributions which were
contributed on account of such after-tax contributions, even if such matching
contributions are vested. The income or loss allocable to a Highly Compensated
Employee’s portion of the excess aggregate contributions will be determined
under such reasonable method as the Plan Administrator shall establish, provided
the method does not discriminate in favor of Highly Compensated Employees, is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participants’ accounts.
     (a) Election To Make Additional Contributions. Notwithstanding the above,
in accordance with Treasury Regulation Section 1.401(m)-2(a)(6), the Company may
elect, in lieu of all or a portion of the distribution described above, to
either (i) make an additional qualified nonelective contribution that, in
combination with matching

19



--------------------------------------------------------------------------------



 



contributions and after-tax contributions for the Plan Year, satisfies the
actual contribution percentage test or (ii) recharacterize elective
contributions as matching contributions. Any such additional qualified
nonelective contributions will be credited to a Participant’s Pre-Tax Matched
Account and shall be allocated to each Participant who is not a Highly
Compensated Employee in an amount as determined by the Company and will be
contributed as a uniform percentage of such Participant’s Compensation for the
Plan Year.
     (b) The actual contribution percentage of Non-Highly Compensated Employees
shall be determined as of the Plan Year preceding the Plan Year for which the
Plan must satisfy one of the tests in Code Section 401(m)(2).
6.4. Definitions And Special Rules.
     (a) All terms used in this Section 6 shall have the meaning given such
terms in Code Sections 401(k) and 401(m) and the regulations thereunder.
     (b) Plan Restructuring. The Plan may be aggregated with another plan or
disaggregated under Section 1.401(k)-1(b)(4) and Section 1.401(m)-1(b)(4) of the
Treasury Regulations for any Plan Year in order to pass the actual contribution
percentage and actual deferral percentage tests set forth in this Section.
     (c) Special Rules For Early Participation. If the Company applies Section
410(b)(4)(B) of the Code in determining whether the Plan satisfies Section
410(b) of the Code by excluding from consideration eligible Employees who have
not met minimum age and service requirements, the Company may exclude from
consideration all Non-Highly Compensated Employees who have not met the minimum
age and service requirements of Section 410(a)(1)(A) of the Code for purposes of
satisfying the tests in Sections 401(k)(3) and 401(m)(2) of the Code.
     (d) Highly Compensated Employee In Two Or More Qualified Plans. The actual
contribution percentage and the actual deferral percentage of a Highly
Compensated Employee who is eligible to participate in two or more Qualified
Plans which have (1) cash or deferred arrangements or (2) matching contributions
or after-tax contributions features maintained by the Company or a member of the
Controlled Group, shall be calculated by treating all such cash or deferred
arrangements in which the Highly Compensated Employee is eligible to participate
as one cash or deferred arrangement for purposes of calculating the actual
deferral percentage for such Highly Compensated Employee and all such features
in which the Highly Compensated Employee is eligible to participate as one
feature for purposes of calculating the actual contribution percentage for such
Highly Compensated Employee with respect to years ending within the same
calendar year.

20



--------------------------------------------------------------------------------



 



SECTION 7 — ALLOCATION
     7.1. Establishment Of Accounts.
          The Plan Administrator shall establish and maintain for each
Participant a Pre-Tax Matched Account, a Pre-Tax Unmatched Account, an After-Tax
Matched Account, an After-Tax Unmatched Account, a Company After-Tax Matching
Account, a Company Pre-Tax Matching Account, a Performance Contribution Account,
and a Rollover Account. All amounts by which an Employee elects to have his or
her salary reduced under Section 4.1 on a pre-tax basis shall be credited to his
or her Pre-Tax Matched Account, all amounts by which an Employee elects to have
his or her salary reduced under Section 4.1 on an after-tax basis shall be
credited to his or her After-Tax Matched Account, all amounts by which an
Employee elects to have his or her salary reduced under Section 4.2 on a pre-tax
basis shall be credited to his or her Pre-Tax Unmatched Account, all amounts by
which an Employee elects to have his or her salary reduced on an after-tax basis
under Section 4.2 shall be credited to his or her After-Tax Unmatched Account,
all Employer contributions under Section 4.4 with respect to Pre-Tax Matched
Contributions shall be credited to his or her Company Pre-Tax Matching Account,
all Employer contributions under Section 4.4 with respect to After-Tax Matched
Contributions shall be credited to his or her Company After-Tax Matching
Account, all Employer contributions under Section 4.5 shall be credited to his
or her Performance Contribution Account, and all direct transfer and rollover
amounts received on behalf of a Participant under Section 4.9 shall be credited
to his or her Rollover Account.
     7.2. Allocation Of Earnings Or Losses.
          All appreciation or depreciation in the fair market value of the
investment funds shall be allocated to accounts based on account balances on
each Valuation Date.

21



--------------------------------------------------------------------------------



 



SECTION 8 — INVESTMENT OF ACCOUNTS
     8.1. Investment Funds.
          A Participant may invest all of his or her accounts in such funds as
are made available from time to time under the Plan. No additional funds may be
invested in the Patriot Coal Corporation Stock Fund or the Peabody Energy Stock
Fund after November 1, 2007.
     8.2. Participant’s Selection Of Investment Fund.
          Each Participant shall designate in 1% increments the percentages of
contributions under Section 4.1 and 4.2 for such Plan Year allocable to his or
her accounts which are to be invested among the applicable investment funds
(other than Patriot Coal Corporation Stock Fund or the Peabody Energy Stock
Fund). Such a designation shall be made in accordance with such procedures and
processes as determined by the Plan Administrator. Any such designation shall
continue in effect for successive Plan Years unless changed in the same manner
by the Participant. Notwithstanding the foregoing, the following amounts will be
invested in the investment fund designated by the Committee unless the
Participant designates a different investment fund in accordance with this
Section 8.2 or transfers such portion of his or her accounts to a different
investment fund in accordance with Section 8.3:
     (a) all contributions under Sections 4.1, 4.4 and 4.5 of the Plan in the
case of a Participant who has not made an election under Section 4.1 and 4.2 but
for whom Compensation is automatically being reduced and contributed to the Plan
under Section 4.1 or Employer contributions under Section 4.5 are being credited
to his or her Performance Contribution Account; and
     (b) all direct transfer and rollover amounts received on behalf of a
Participant under Section 4.9 of the Plan.
     8.3. Transfers Between Investment Funds.
          A Participant may elect in accordance with such procedures and
processes as determined by the Plan Administrator to transfer all or any portion
of his or her accounts in an investment fund to any other investment fund (other
than the Patriot Coal Corporation Stock Fund or the Peabody Energy Stock Fund).
Such transfers shall be subject to such reasonable requirements as may be
established by the Trustee.
     8.4. Custody, Registration and Voting of Securities.
          All securities acquired by the Trustee shall be held in the possession
of the Trustee until disposed of pursuant to the provisions of the Plan. Any
shares of stock may be registered in the name of the Trustee or its nominee. The
Trustee shall have all voting rights with respect to such shares and may, in its
discretion, vote such shares itself or by such proxy as it may select.
     8.5. Distributions in Kind.
          In accordance with such procedures and processes as determined by the
Plan Administrator, any portion of a Participant’s accounts distributed pursuant
to Sections 9, 10, 11 or 12 herein which are invested in the Patriot Coal
Corporation Stock Fund or the Peabody Energy Stock Fund may, at the
Participant’s election, be distributed in whole shares of Patriot Coal
Corporation common stock or Peabody Energy Corporation common stock,
respectively. Fractional shares of such stock shall be distributed in cash.

22



--------------------------------------------------------------------------------



 



SECTION 9 — DISTRIBUTIONS AT RETIREMENT
     9.1. Normal Retirement Distributions.
          Upon a Participant’s Normal Retirement Date, the Participant’s
accounts shall become fully vested (if not already fully vested) and shall be
distributed to him or her in a lump sum, unless the Participant elects an
optional form of benefit in accordance with Section 9.2; provided, however, that
if a Participant’s account balances exceed $5,000 (excluding rollover
contributions and earnings thereon), he or she may defer distribution to any
date not later than, and shall be required to make an election in accordance
with such procedures and processes as determined by the Plan Administrator to
have his or her accounts distributed prior to, his or her Required Beginning
Date.
     9.2. Optional Method Of Distribution.
          In lieu of distribution of his or her accounts in a lump sum, a
Participant may elect in accordance with such procedures and processes as
determined by the Plan Administrator to have his or her accounts distributed in
substantially equal payments over a period of time not less than 2 years and not
more than 10 years. In the event that a Participant who elects this optional
form of benefit dies before the entire amount in his or her accounts has been
distributed, distribution will continue to be made to such Participant’s
surviving Spouse, if any, or designated beneficiary, unless such Participant’s
surviving Spouse or beneficiary elects to receive such remaining amounts in a
lump sum.
     9.3. Required Minimum Distributions.
          Notwithstanding anything to the contrary contained in the Plan, the
entire interest of a Participant will be distributed in accordance with
Section 401(a)(9) of the Code and the regulations thereunder beginning no later
than the Participant’s Required Beginning Date. The provisions of this Section
will apply for purposes of determining required minimum distributions for
calendar years beginning with the 2003 calendar year. Notwithstanding the other
provisions of this Section, distributions may be made under a designation made
before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate
to section 242(b)(2) of TEFRA.
     (a) If the Participant dies before distributions begin, the Participant’s
entire interest will be distributed, or begin to be distributed, no later than
as follows:
     (1) If the Participant’s surviving Spouse is the Participant’s sole
designated beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.
     (2) If the Participant’s surviving Spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

23



--------------------------------------------------------------------------------



 



     (3) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
     (4) If the Participant’s surviving Spouse is the Participant’s sole
designated beneficiary and the surviving Spouse dies after the Participant but
before distributions to the surviving Spouse begin, this subsection, other than
subsection (a)(1), will apply as if the surviving Spouse were the Participant.
     For purposes of this subsection, unless subsection (a)(4) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If subsection (a)(4) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving Spouse under
subsection (a)(1). To the extent the Plan provides for distributions in the form
of annuities, if distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
Required Beginning Date (or to the Participant’s surviving Spouse before the
date distributions are required to begin to the surviving Spouse under
subsection (a)(1)), the date distributions are considered to begin is the date
distributions actually commence.
     (b) Unless the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company or in a single sum on or before the
Required Beginning Date, as of the first distribution calendar year
distributions will be made in accordance with subsections (c) and (d). To the
extent the Plan provides for distributions in the form of annuities, if the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 401(a)(9) and the Treasury regulations.
     (c) During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
     (1) the quotient obtained by dividing the Participant’s account balance by
the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or
     (2) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the distribution calendar year.
     Required minimum distributions will be determined beginning with the first
distribution calendar year and up to and including the distribution calendar
year that includes the Participant’s date of death.

24



--------------------------------------------------------------------------------



 



     (d) If the Participant dies on or after the date distributions begin and
there is a designated beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s account balance by the
longer of the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated Beneficiary, determined as follows:
     (1) The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.
     (2) If the Participant’s surviving Spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving Spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving Spouse’s age as of the Spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
Spouse’s death, the remaining life expectancy of the surviving Spouse is
calculated using the age of the surviving Spouse as of the Spouse’s birthday in
the calendar year of the Spouse’s death, reduced by one for each subsequent
calendar year.
     (3) If the Participant’s surviving Spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
     If the Participant dies on or after the date distributions begin and there
is no designated beneficiary as of September 30 of the year after the year of
the Participant’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.
     (e) If the Participant dies before the date distributions begin and there
is a designated beneficiary, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the remaining
life expectancy of the Participant’s designated beneficiary, determined as
provided in subsection (d). If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death. If the
Participant dies before the date distributions begin, the Participant’s
surviving Spouse is the Participant’s sole designated beneficiary, and the
surviving Spouse dies before distributions are required to begin to the
surviving Spouse under subsection (a)(1), this Section will apply as if the
surviving Spouse were the Participant.

25



--------------------------------------------------------------------------------



 



     (f) The following definitions shall apply for purposes of this Section:
     (1) Designated beneficiary shall mean the individual who is designated as
the beneficiary under the terms of the Plan and is the designated beneficiary
under Code Section 401(a)(9) and section 1.401(a)(9)-1, Q&A-4 of the Treasury
regulations.
     (2) A distribution calendar year is a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under subsection (a). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.
     (3) Life expectancy means an individual’s life expectancy as computed by
use of the Single Life Table in section 1.401(a)(9)-9 of the Treasury
regulations.
     (4) The Participant’s account balance is the account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.
     9.4. Required Beginning Date.
          The Required Beginning Date of a Participant shall be:
     (a) in the case of a Participant who is not a Five Percent Owner with
respect to the Plan Year ending in the calendar year in which the Participant
attains age 70-1/2, the April 1 following the calendar year in which occurs the
later of the date the Participant attains age 70-1/2 and the date on which the
Participant terminates employment; or
     (b) in the case of a Participant who is a Five Percent Owner with respect
to the Plan Year ending in the calendar year in which the Participant attains
age 70-1/2, the April 1 following the calendar year in which the Participant
attains age 70-1/2.
           Each Participant shall have the right to withdraw all or any portion
of his or her accounts beginning on the April 1 following the calendar year in
which the Participant reaches age 70-1/2.

26



--------------------------------------------------------------------------------



 



SECTION 10 — DISTRIBUTIONS AT DISABILITY
     10.1. Distributions Upon Disability.
          If a Participant becomes permanently and totally disabled while in the
employment of the Employer, his or her accounts shall become fully vested (if
not already fully vested), and shall be distributed to him or her in a lump sum,
unless the Participant elects an optional form of benefit described in
Section 9.2, in accordance with Sections 10.1.1, 10.1.2, 10.1.3, and 10.1.4
below.
          10.1.1. Distributions Of $5,000 Or Less.
          Distribution to a Participant who has terminated employment at his or
her Disability Date and whose vested account balances are less than or equal to
$5,000 (excluding rollover contributions and earnings thereon) shall be made in
a lump sum within 60 days after the Valuation Date coinciding with or next
following his or her Disability Date.
          In the event of a mandatory distribution greater than $1,000
(including rollover contributions and earnings thereon) pursuant to this
Section 10.1.1, if the Participant does not elect to have such distribution paid
directly to an Eligible Retirement Plan (as defined in Section 18.16(b) of the
Plan) specified by the Participant in a Direct Rollover (as defined in
Section 18.16(d) of the Plan) or to receive the distribution directly, then such
distribution will be paid in a Direct Rollover to an individual retirement
account established on behalf of such Participant by the Plan Administrator.
          10.1.2. Distributions In Excess Of $5,000.
          In the event that the vested account balances of a Participant who has
terminated employment at his or her Disability Date exceed $5,000 (excluding
rollover contributions and earnings thereon), such Participant shall receive the
notice described in Section 10.3.1. If the Participant consents to the
distribution of his or her accounts in the manner required under Section 10.3.2
within 180 days after receiving the notice, distribution of his or her accounts
will be made in accordance with his or her election.
          10.1.3. Failure To Consent To Distribution.
          In the event that a Participant whose vested account balances exceed
$5,000 (excluding rollover contributions and earnings thereon) does not consent
to the distribution of his or her accounts in accordance with subsection 10.1.2
above when first eligible to do so, his or her accounts shall be distributed to
him or her on his or her Required Beginning Date as determined under
Section 9.4. Notwithstanding the preceding, such Participant may notify the
Employer at any time following his or her Disability Date that he or she wants
to receive the notice described in Section 10.3.1. If such Participant consents
to the distribution of his or her accounts in the manner required under
Section 10.3.2 within 180 days after receiving the notice, distribution of his
or her accounts will be made in accordance with his or her election.

27



--------------------------------------------------------------------------------



 



          10.1.4. Valuation.
          A distribution under Sections 10.1.1, 10.1.2, or 10.1.3 shall be based
on the value of the Participant’s accounts as of the date such distribution is
being made.
          10.1.5. Deemed Termination.
          A Participant who is permanently and totally disabled as described in
Section 10.2 while in the employment of the Employer shall be deemed to have
terminated such employment on the date the Plan Administrator determines that he
or she is permanently and totally disabled.
     10.2. Determination Of Disability.
          A Participant shall be considered permanently and totally disabled
only if he or she is disabled by reason of a disability for which he or she
becomes eligible for benefits under the Employer’s long term disability plan or
disability benefits under the Social Security Act.
     10.3. Notification Of Eligibility To Receive And Consent To Disability
Benefits.
          10.3.1. Notice.
          In the event that the vested account balances of a Participant to be
distributed pursuant to Section 10.1 exceed $5,000 (excluding rollover
contributions and earnings thereon), such Participant shall receive notification
of:
     (a) the material features and the relative values of his or her benefits
under the optional forms of benefit available under the Plan; and
     (b) his right to defer receipt of disability benefits, including the
consequences of failing to defer such receipt.
          10.3.2. Consent.
     The Participant’s consent to the distribution of disability benefits must
be:
     (a) made after the Participant receives the notice described in the
preceding sentence; and
     (b) made within 180 days after he or she receives the notice (or a summary
of such notice).

28



--------------------------------------------------------------------------------



 



SECTION 11 — DISTRIBUTIONS AT TERMINATION OF EMPLOYMENT (VESTING)
     11.1. Distributions Upon Termination Of Employment.
          A Participant whose employment with the Employer is terminated prior
to the earliest of his or her death, Disability Date or Normal Retirement Date
shall receive the vested portion of his or her accounts in a lump sum, unless
the Participant elects an optional form of benefit described in Section 9.2, in
accordance with Sections 11.1.1, 11.1.2, 11.1.3, and 11.1.4 below.
          11.1.1. Distributions Of $5,000 Or Less.
          Distribution to a Participant who has terminated employment prior to
his or her death, Disability Date or Normal Retirement Date and whose vested
account balances are less than or equal to $5,000 (excluding rollover
contributions and earnings thereon) shall be made in a lump sum within 60 days
after the Valuation Date coinciding with or next following the date he or she
terminates employment, provided he or she is not an Employee on such date.
          In the event of a mandatory distribution greater than $1,000
(including rollover contributions and earnings thereon) pursuant to this
Section 11.1.1, if the Participant does not elect to have such distribution paid
directly to an Eligible Retirement Plan (as defined in Section 18.16(b) of the
Plan) specified by the Participant in a Direct Rollover (as defined in
Section 18.16(d) of the Plan) or to receive the distribution directly, then such
distribution will be paid in a Direct Rollover to an individual retirement
account established on behalf of such Participant by the Plan Administrator.
          11.1.2. Distributions In Excess Of $5,000.
          In the event that the vested account balances of a Participant who has
terminated employment prior to his or her death, Disability Date or Normal
Retirement Date exceed $5,000 (excluding rollover contributions and earnings
thereon), such Participant shall receive the notice described in Section 11.4.1.
If the Participant consents to the distribution of his or her accounts in the
manner required under Section 11.4.2 within 180 days after receiving the notice,
distribution of his or her accounts will be made in accordance with his or her
election.
          11.1.3. Failure To Consent To Distribution.
          In the event that a Participant whose vested account balances exceed
$5,000 (excluding rollover contributions and earnings thereon) does not consent
to the distribution of his or her accounts in accordance with subsection 11.1.2
above when first eligible to do so, his or her accounts shall be distributed to
him or her on his or her Required Beginning Date as determined under
Section 9.4. Notwithstanding the preceding, such Participant may notify the
Employer at any time after his or her termination that he or she wants to
receive the notice described in Section 11.4.1. If such Participant consents to
the distribution of his or her accounts in the manner required under
Section 11.4.2 within 180 days after receiving the notice, distribution of his
or her accounts will be made in accordance with his or her election.

29



--------------------------------------------------------------------------------



 



          11.1.4. Valuation.
          A distribution under Sections 11.1.1, 11.1.2 or 11.1.3 shall be based
on the value of the Participant’s accounts as of the Valuation Date as of which
such distribution is being made.
     11.2. Determination Of Vested Portion.
     (a) A Participant’s Pre-Tax Matched Account, Pre-Tax Unmatched Account,
After-Tax Matched Account, After-Tax Unmatched Account, Performance Contribution
Account, and Rollover Account shall be 100% vested and nonforfeitable at all
times.
     (b) The portion of a Participant’s Company After-Tax Matching Account and
Company Pre-Tax Matching Account which shall be vested and nonforfeitable shall
be determined in accordance with the following schedule:

      Years of Service   Percentage of Account Vested Less than 1   0% 1   20% 2
  40% 3   60% 4   80% 5 or more   100%

     (c) Notwithstanding paragraph (b) above, the Company After-Tax Matching
Account and Company Pre-Tax Matching Account of Participants who were employed
by Patriot Coal Company L.P. on December 1, 1995, shall be 100% vested and
nonforfeitable at all times.
     (d) Notwithstanding any provision herein to the contrary, a Participant’s
accounts shall be 100% vested and nonforfeitable upon such Participant’s death,
Normal Retirement Date or Disability Date.
     11.3. Forfeitures.
          The nonvested portion of the Company After-Tax Matching and Pre-Tax
Matching Accounts of a Participant whose employment with the Employer is
terminated prior to the earliest of his or her death, Disability Date, or Normal
Retirement Date shall be forfeited immediately when such Participant has both
terminated employment and received a distribution of his or her entire vested
account balances derived from Employer contributions under the Plan or when such
Participant incurs five consecutive one-year Breaks in Service, whichever first
occurs. The nonvested amounts shall be placed in a separate account until
forfeited and shall be credited with an allocation of earnings and losses
pursuant to Section 7.2. If the Participant is not employed again by the
Employer on the date a forfeiture occurs under this Section, any forfeited
amounts plus earnings and losses thereon shall be used to reduce future Employer
contributions. Following such forfeiture, the Participant shall be 100% vested
in the balance, if any, of his or her accounts. If a Participant terminates
employment with no vested interest in his or her account balances derived from
Employer contributions under the Plan, such Participant

30



--------------------------------------------------------------------------------



 



shall be treated as receiving a distribution of the vested portion of such
account balances on the last day of the Plan Year in which his or her
termination occurs, provided he or she is not employed by the Employer on such
date. For purposes of determining whether a Participant has a vested interest in
his or her account balances derived from Employer contributions under the Plan,
the Participant shall be deemed to have such a vested interest if pre-tax
contributions have been made under Section 4.1 or 4.2 by the Employer for the
Participant.
          If a person who has incurred a forfeiture hereunder is reemployed by
the Employer during a Plan Year before he or she has incurred five consecutive
Breaks in Service, the amount in his or her account balance which was forfeited
shall be restored without adjustment for any subsequent gains or losses.
Restoration will first be made out of any unallocated forfeitures and, if such
forfeitures are insufficient to restore such person’s account balance,
restoration shall be made through an Employer contribution. If such a
restoration is made, the restored amount shall be maintained as a separate
account, and the vested portion of such account from time to time shall equal an
amount (“X”) determined by the following formula:
X = P (AB + (R x D)) - (R x D)
For purposes of applying such formula: “P” is the vested percentage at the
relevant time; “AB” is the account balance at the relevant time; “D” is the
amount previously distributed to the Participant upon his or her termination of
employment; and “R” is the ratio of the account balance at the relevant time to
the amount of the account balance which was restored. If an amount is restored
to a person under this Section, separate Company After-Tax Matching and Pre-Tax
Matching Accounts shall be maintained for allocations made after his or her
reemployment and vesting with respect to such accounts shall be in accordance
with Section 11.2.
     11.4. Notification Of Eligibility To Receive And Consent To Vested
Benefits.
          11.4.1. Notice.
          In the event that the vested account balances of a Participant to be
distributed pursuant to Section 11.1 exceed $5,000 (excluding rollover
contributions and earnings thereon), such Participant shall receive notification
of:
     (a) the material features and the relative values of his or her benefits
under the optional forms of benefit available under the Plan; and
     (b) his right to defer receipt of vested benefits, including the
consequences of failing to defer such receipt.
          11.4.2. Consent.
          The Participant’s consent to the distribution of the vested portion of
his or her accounts must be:
     (a) made after the Participant receives the notice described in the
preceding sentence; and
     (b) made within 180 days before the Valuation Date as of which distribution
to the Participant is to be made.

31



--------------------------------------------------------------------------------



 



SECTION 12 — DISTRIBUTIONS AT DEATH
     12.1. Distributions Upon Death.
          Upon the death of a Participant while in the employment of the
Employer, the Participant’s accounts shall become fully vested (if not already
fully vested) and shall be distributed in a lump sum to his or her Spouse or
beneficiaries in accordance with Sections 12.2, 12.3 and 12.4 . Upon the death
of a Participant after termination of his or her employment with the Employer,
the vested portion of the Participant’s remaining account balances shall be
distributed in a lump sum to his or her Spouse or beneficiaries in accordance
with Sections 12.2, 12.3 and 12.4 . Any distribution hereunder shall be based on
the value of the Participant’s accounts as of the date such distribution is
made.
     12.2. Distribution To Spouse.
          Upon the death of a Participant, the entire balance of his or her
accounts shall be distributed to his or her surviving Spouse, if any, unless the
surviving Spouse has consented in the manner required under Section 12.5 to a
designated beneficiary and one or more designated beneficiaries survives the
Participant.
     12.3. Designation Of Beneficiary.
          Each Participant shall have the right to name and change primary and
contingent beneficiaries under the Plan in accordance with such procedures and
processes as determined by the Plan Administrator. If upon the death of the
Participant, the Participant has no surviving Spouse or the Participant’s
surviving Spouse has consented to the designation of a beneficiary in the manner
required under Section 12.5, the vested balance of his or her accounts shall be
divided among the primary or contingent beneficiaries designated by such
Participant who survive the Participant.
     12.4. Beneficiary Not Designated.
          In the event the Participant has no surviving Spouse and has either
failed to designate a beneficiary or no designated beneficiary survives him or
her, the amounts otherwise payable to a beneficiary under the provisions of this
Section shall be paid to the Participant’s executor or administrator.
     12.5. Spousal Consent To Designation Of Beneficiary.
          The Spouse of a Participant may consent in writing to the designation
of a beneficiary other than the Spouse or to a change in the designation of a
beneficiary other than the Spouse. The Spouse’s consent must acknowledge the
effect of such designation of an alternate beneficiary (or change in the
alternate beneficiary) and must be witnessed by a notary public or Plan
representative. Any such consent must be filed with the Plan Administrator in
order to be effective.
          No consent need be obtained in the event the Participant has no Spouse
or the Participant’s Spouse cannot be located. In this event, the Participant
must certify in accordance with such procedures and processes as determined by
the Plan Administrator that he or she has no Spouse or that his or her Spouse
cannot be located in order for his or her beneficiary designation to be
effective.

32



--------------------------------------------------------------------------------



 



SECTION 13 — LEAVES OF ABSENCE AND TRANSFERS
     13.1. Military Leave Of Absence.
          So long as The Uniformed Services Employment and Reemployment Rights
Act of 1994 (“USERRA”) or any similar law shall remain in force, providing for
reemployment rights for all persons in military service, as therein defined, an
Employee who leaves the employment of the Employer for military service in the
Armed Forces of the United States, as defined in such Act from time to time in
force, shall, for all purposes of this Plan, be considered as having been in the
employment of the Employer, with the time of his or her service in the military
credited to his or her Service; provided that upon such Employee being
discharged from the military service of the United States he or she applies for
re-employment with the Employer and takes all other necessary action to be
entitled to, and to be otherwise eligible for, reemployment rights, as provided
by USERRA, or any similar law from time to time in force.
          13.1.1. Rights With Respect To Payroll Reduction Contributions.
          Any Employee who is reemployed while entitled to veterans’
reemployment rights under USERRA and who has either (i) suspended his or her
contributions during military service, or (ii) made less than the maximum amount
of contributions permitted by this Section during his or her period of military
service, shall be permitted to make the contributions described in Sections 4.1
and 4.2 to the Plan with respect to the period of his or her military service
during the period which begins on the Employee’s date of reemployment with the
Employer and ends upon the earlier of:
     (a) the period equal to three times the Employee’s period of military
service; and
     (b) five years.
          The maximum amount of contributions which the Employee can make during
this period shall be the maximum amount of contributions that he or she would
have been permitted to make to the Plan during the period of military service if
the individual had continued to be employed by the Employer during such period
and received Compensation during such period equal to the Compensation the
Employee would have received during the period of military service had the
Employee worked for the Employer during such period. If the Compensation the
Employee would have received during the period was not reasonably certain, the
Employee’s average Compensation from the Employer during the 12 month period
immediately preceding the period of military service shall be deemed to be such
Compensation.
          If the Employer makes a contribution under Section 4.4 during a period
when an Employee was on military leave of absence and if the Employee later
returns to employment and makes the contributions described in Sections 4.1 and
4.2 for this period, the Employer shall make such matching contributions on
behalf of the Employee as would have been made had the Employee’s contributions
actually been made during the period of his or her military service.

33



--------------------------------------------------------------------------------



 



          13.1.2. Performance Contributions.
          An Employee who is on a leave of absence on account of military
service described in this Section which commenced during the Plan Year, but
before the last day of the Employer’s fiscal year ending in such Plan Year, will
share in the allocation of Performance Contributions under Section 4.5 for such
Plan Year, but will not share in such allocations for any subsequent Plan Year
ending before the Employee’s return from such military leave. If the Employee is
reemployed while entitled to veterans’ reemployment rights under USERRA, the
Employer shall make Performance Contributions under Section 4.5 on behalf of the
Employee for each partial and full Plan Year in the Employee’s period of
military service for which the Employee did not receive a contribution. Such
contributions shall be equal to the amount of contributions which would have
been made had the Employee continued to be employed by the Employer during such
military service and shall be determined as though the Employee received
Compensation equal to the amount the Employee would have received if he or she
were not in military service. If the Compensation the Employee would have
received but for such military service is not reasonably certain, the Employee’s
average Compensation from the Employer during the 12 month period immediately
preceding the period of military service shall be deemed to be such
Compensation.
          13.1.3. Treatment Of Contributions.
          Contributions under this Section will be taken into account for
purposes of the limitations of Sections 402(g) or 415 in the year to which the
contributions relate, not the year in which the contributions are made. In
addition, such contributions will not cause the Plan to be treated as failing to
meet the requirements of Code Sections 401(a)(4), 401(a)(26), 401(k)(3), 401(m),
410(b) or 416.
          Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Code Section 414(u). Loan repayments
will be suspended under this Plan during a period of qualified military service
as permitted under Code Section 414(u)(4).
     13.2. Maternity Or Paternity Absence.
          In the case of any Employee who is absent from work
     (a) by reason of the pregnancy of the individual,
     (b) by reason of the birth of a child of the individual,
     (c) by reason of the placement of a child with the individual in connection
with the adoption of such child by such individual, or
     (d) for purposes of caring for such child for a period beginning
immediately following such birth or placement,

34



--------------------------------------------------------------------------------



 



the Employee shall be credited with Days of Service following the date such
absence begins until the first anniversary of such date solely for purposes of
determining whether a Break in Service has occurred. In order to receive credit
under this Section, an Employee must furnish to the Employer information
establishing (i) that the absence from work is for one of the reasons described
in this Section and (ii) the number of days for which the Employee was absent.
     13.3. Other Leaves Of Absence.
          An Employee on an Employer-approved leave of absence not described in
Section 13.1 above shall for all purposes of this Plan be considered as having
continued in the employment of the Employer for the period of such leave,
provided that the Employee returns to the active employment of the Employer
before or at the expiration of such leave. Such approved leaves of absence shall
be given on a uniform, non-discriminatory basis in similar fact situations.
          Notwithstanding any other provision of the Plan, a Participant who is
on an Employer-approved leave of absence will share in the allocations of
Employer contributions under Section 4.5 for the Plan Year in which such leave
of absence begins but will not share in such allocations for any subsequent Plan
Year ending before the Participant’s return from such leave of absence.
     13.4. Transfers.
          In the event that:
     (a) a Participant is transferred to employment with a member of the
Controlled Group in a status as a non-Employee; or
     (b) a person is transferred from employment with a member of the Controlled
Group in a status as a non-Employee to employment with the Employer under
circumstances making such person an Employee; or
     (c) a person was employed by a member of the Controlled Group in a status
as a non-Employee, terminated his or her employment and was subsequently
employed by the Employer as an Employee; or
     (d) a Participant was employed by the Employer as an Employee, terminated
his or her employment and was subsequently employed by a member of the
Controlled Group in a status as a non-Employee;
then the following provisions of this Subsection shall apply:
     (a) transfer to employment with a member of the Controlled Group as a
non-Employee shall not be considered termination of employment with the
Employer, and such transferred person shall continue to be entitled to the
benefits provided in the Plan, as modified by this Section;
     (b) employment with a member of the Controlled Group by a non-Employee will
be deemed to be employment by the Employer, but only with respect to employment

35



--------------------------------------------------------------------------------



 



during any period that such member of the Controlled Group is required to be
aggregated with the Company pursuant to Code Sections 414(b), (c) or (m);
     (c) amounts earned from a member of the Controlled Group by a non-Employee
shall not constitute Compensation hereunder;
     (d) termination of employment with a member of the Controlled Group which
has not adopted the Plan by a person entitled to benefits under this Plan (other
than to transfer to employment with another member of the Controlled Group)
shall be considered as termination of employment with the Employer;
     (e) all other terms and provisions of this Plan shall fully apply to such
person and to any benefits to which he or she may be entitled hereunder.
          Notwithstanding anything in this Plan to the contrary, a Participant
who is no longer employed by a member of the Controlled Group which includes the
Company as a member shall be considered a terminated Employee.
          Notwithstanding anything to the contrary in the Plan, a transfer from
the status of an employee of the Employer to that of a leased employee (as
defined in Section 414(n) of the Code, without regard to Section 414(n)(2)(B))
shall not be considered a termination of employment under the Plan. An
individual who has such a transfer shall not have a termination of employment
until he or she ceases to be an employee of the Employer and all members of the
Controlled Group and is no longer a leased employee.

36



--------------------------------------------------------------------------------



 



SECTION 14 — TRUSTEE
          The Company shall select a Trustee to hold and administer the assets
of the Plan and shall enter into a trust agreement with such Trustee. The
Company may change the Trustee from time to time subject to the terms of the
trust agreement.

37



--------------------------------------------------------------------------------



 



SECTION 15 — ADMINISTRATION
     15.1. Plan Administrator.
          The Company shall be the Plan Administrator of the Plan within the
meaning of ERISA and, except as otherwise specifically set forth herein, shall
be solely responsible for and have sole control of the operation and
administration of the Plan and the establishment of such procedures and
processes as may be necessary for the efficient operation and administration of
the Plan.
     15.2. Construction.
          The Plan Administrator shall have the discretionary authority to
construe, interpret and administer all provisions of the Plan and to determine a
Participant’s eligibility for benefits on a uniform, non-discriminatory basis in
similar fact situations.
     15.3. Delegation By The Plan Administrator.
          The Plan Administrator may appoint such agents as it may deem
necessary for the effective exercise of its duties, and may, to the extent not
inconsistent herewith, delegate to such agents any powers and duties, both
ministerial and discretionary, as the Plan Administrator may deem expedient or
appropriate.
     15.4. Duties Of The Plan Administrator.
          The Plan Administrator shall, as part of its general duty to supervise
and administer the Plan, direct the Trustee specifically in writing in regard
to:
     (a) distribution payments, including the names of the payees, the amounts
to be paid and the time or times when payments shall be made;
     (b) any other payments which the Trustee is not authorized to make without
direction in writing by the Plan Administrator; and
     (c) preparation of an annual report for the Company, as of the end of each
Plan Year, in such form as the Company may require.
     15.5. Records Of The Plan Administrator.
          All acts and determinations of the Plan Administrator shall be duly
recorded, and all such records, together with such other documents as may be
necessary for the proper administration of the Plan, shall be preserved in the
custody of the Plan Administrator. Such records and documents shall at all times
be open for inspection and copying by any person designated by the Board.
     15.6. Committee.
          The Board shall appoint a Committee of one (1) or more persons who
shall serve without remuneration at the pleasure of the Board to select and
monitor such funds as are made available from time to time under the Plan in
accordance with Section 8.1, to review claims

38



--------------------------------------------------------------------------------



 



determinations in accordance with Sections 16.3 and 16.4 and to perform such
other duties as may be delegated to it by the Plan Administrator. Upon death,
resignation, removal or inability of a member of the Committee to continue, the
Board shall appoint a successor. The Committee shall appoint its own Chairman
from among the regular members of the Committee and shall also appoint a
Secretary who may be, but need not be, a member of the Committee. The Chief
Executive Officer of the Company may appoint persons as alternate members for
designated regular members of the Committee for the sole and limited purpose of
acting in place of such regular member at a Committee meeting called under
Section 15.8 which such regular member is unable to attend. Alternate members
shall serve without remuneration at the pleasure of the Chief Executive Officer.
If, at any time, the Board has not appointed a Committee, or there is no
Committee, then the Plan Administrator shall exercise all of the duties,
responsibilities, powers and authorities given to the Committee.
     15.7. Decisions By The Committee.
          A decision of the Committee may be made by a written document signed
by a majority of the members of the Committee or by majority vote at a meeting
of the Committee. The Secretary of the Committee shall keep all records of
meetings and of any action by the Committee and any and all other records
desired by the Committee. No member of the Committee shall make any decision or
take any action covering exclusively his or her own benefits under the Plan. All
such matters shall be decided by a majority of the remaining members of the
Committee or, in the event of inability to obtain a majority, by the Board.
     15.8. Meetings Of The Committee.
          The Committee shall hold meetings upon such notice, at such place or
places and at such times as the Committee may determine. Meetings may be called
by the Chairman or any member of the Committee. A majority of the Committee
shall constitute a quorum for the transaction of business.
     15.9. Expenses.
          Any expense incurred by the Plan Administrator, the Committee or the
Trustee with respect to employment of agents, attorneys or other persons,
including expenses incurred in maintaining the qualified status of the Plan and
the exempt status of the related trust shall be paid from the assets of such
trust unless paid by the Employer without reimbursement from the Plan.

39



--------------------------------------------------------------------------------



 



SECTION 16 — CLAIM PROCEDURE
     16.1. Claim.
          A Participant, beneficiary or other person who believes that he or she
is being denied a benefit to which he or she is entitled (hereinafter referred
to as “Claimant”), or his or her duly authorized representative, may file a
written request for such benefit with the Director of Benefits setting forth his
or her claim. The request must be addressed to:
Director of Benefits
Patriot Coal Corporation 401(k) Retirement Plan
12312 Olive Boulevard
St. Louis, Missouri 63141
     16.2. Claim Decision.
          Upon receipt of a claim, the Director of Benefits shall advise the
Claimant that a reply will be forthcoming within a reasonable period of time,
but ordinarily not later than ninety days, and shall, in fact, deliver such
reply within such period. However, the Director of Benefits may extend the reply
period for an additional ninety days for reasonable cause. If the reply period
will be extended, the Director of Benefits shall advise the Claimant in writing
during the initial ninety-day period indicating the special circumstances
requiring an extension and the date by which the Director of Benefits expects to
render the benefit determination. If the claim is denied in whole or in part,
the Director of Benefits will render a written opinion, using language
calculated to be understood by the Claimant, setting forth:
     (a) the specific reason or reasons for the denial;
     (b) the specific references to pertinent Plan provisions on which the
denial is based;
     (c) a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation as to why such material or
such information is necessary;
     (d) appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review; and
     (e) the time limits for requesting a review of the denial under
Subsection 16.3 hereof and for the actual review of the denial under
Subsection 16.4 hereof.
     16.3. Request For Review.
          Within sixty days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Committee
review the Director of Benefits’ prior determination. Such request must be
addressed to:

40



--------------------------------------------------------------------------------



 



Committee
Patriot Coal Corporation 401(k) Retirement Plan
12312 Olive Boulevard
St. Louis, Missouri 63141
          The Claimant or his or her duly authorized representative may submit
written comments, documents, records or other information relating to the denied
claim, which such information shall be considered in the review under this
subsection without regard to whether such information was submitted or
considered in the initial benefit determination. The Claimant or his or her duly
authorized representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information which (i) was relied upon by the Director of Benefits in making its
initial claims decision, (ii) was submitted, considered or generated in the
course of the Director of Benefits making its initial claims decision, without
regard to whether such instrument was actually relied upon by the Director of
Benefits in making its decision or (iii) demonstrates compliance by the Director
of Benefits with its administrative processes and safeguards designed to ensure
and to verify that benefit claims determinations are made in accordance with
governing Plan documents and that, where appropriate, the Plan provisions have
been applied consistently with respect to similarly situated claimants. If the
Claimant does not request a review of the Director of Benefits’ determination
within such sixty-day period, he or she shall be barred and estopped from
challenging such determination.
     16.4. Review Of Decision.
          Within a reasonable period of time, ordinarily not later than sixty
days, after the Committee’s receipt of a request for review, it will review the
Director of Benefits’ prior determination. If special circumstances require that
the sixty-day time period be extended, the Committee will so notify the Claimant
within the initial sixty-day period indicating the special circumstances
requiring an extension and the date by which the Committee expects to render its
decision on review, which shall be as soon as possible but not later than
120 days after receipt of the request for review. In the event that the
Committee extends the determination period on review due to a Claimant’s failure
to submit information necessary to decide a claim, the period for making the
benefit determination on review shall not take into account the period beginning
on the date on which notification of extension is sent to the Claimant and
ending on the date on which the Claimant responds to the request for additional
information. The Committee has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of the Plan. Benefits under
the Plan will be paid only if the Committee decides in its discretion that the
Claimant is entitled to such benefits. The decision of the Committee shall be
final and non-reviewable, unless found to be arbitrary and capricious by a court
of competent review. Such decision will be binding upon the Employer and the
Claimant. If the Committee makes an adverse benefit determination on review, the
Committee will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:
     (a) the specific reason or reasons for the denial;
     (b) the specific references to pertinent Plan provisions on which the
denial is based;

41



--------------------------------------------------------------------------------



 



     (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information which (i) was relied upon by the Committee in making its
decision, (ii) was submitted, considered or generated in the course of the
Committee making its decision, without regard to whether such instrument was
actually relied upon by the Committee in making its decision or
(iii) demonstrates compliance by the Committee with its administrative processes
and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents, and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and
     (d) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.

42



--------------------------------------------------------------------------------



 



SECTION 17 — AMENDMENT AND TERMINATION
     17.1. Amendment.
          The Company shall have the right, by a resolution adopted by action of
the Board or anyone to whom corporate authority to amend the Plan has been
delegated by the Board, at any time and from time to time to amend, in whole or
in part, any or all of the provisions of the Plan. No such amendment, however,
shall authorize or permit any part of the assets of the Plan (other than such
part as is required to pay taxes and administration expenses of the Plan) to be
used for or diverted to purposes other than for the exclusive benefit of the
Participants or their beneficiaries; no such amendment shall cause any reduction
in the amount credited to any Participant’s account or cause or permit any
portion of the assets of the Plan to revert to or become the property of the
Employer; provided, however, that if a favorable determination letter shall not
be received upon the initial submission to the Internal Revenue Service that the
Plan as herein set forth or as amended meets the requirements of
Sections 401(a), 401(k) and 501(a) of the Code, the Company may, at its option,
amend the Plan in any manner which will result in a favorable determination
letter being issued by the Internal Revenue Service or the Company may withdraw
all contributions made by it and the Plan shall then terminate with the same
effect as if it had never been adopted.
     17.2. Termination; Discontinuance Of Contributions.
          The Company shall have the right at any time to terminate this Plan.
Upon termination, partial termination, or complete discontinuance of
contributions, all Participants’ accounts (or, in the case of a partial
termination, the accounts of all affected Participants) shall become fully
vested, and shall not thereafter be subject to forfeiture.

43



--------------------------------------------------------------------------------



 



SECTION 18 — MISCELLANEOUS
     18.1. Participants’ Rights.
          Neither the establishment of the Plan hereby created, nor any
modification thereof, nor the creation of any fund or account, nor the payment
of any benefits, shall be construed as giving to any Participant or other person
any legal or equitable right against the Employer, any officer or Employee
thereof, the Trustee or the Board except as herein provided. Under no
circumstances shall the terms of employment of any Participant be modified or in
any way affected hereby.
     18.2. Spendthrift Clause.
          Except as provided in Section 5.1, no benefit or beneficial interest
provided under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, either
voluntary or involuntary, and any attempt to so alienate, anticipate, sell,
transfer, assign, pledge, encumber or charge the same shall be null and void. No
such benefit or beneficial interest shall be liable for or subject to the debts,
contracts, liabilities, engagements, or torts of any person to whom such
benefits or funds are or may be payable.
          Notwithstanding the above, a Participant’s benefit will be offset
against any amount he or she is ordered or required to pay to the Plan pursuant
to an order or requirement which arises under a judgment of conviction for a
crime involving the Plan, under a civil judgment entered by a court in an action
involving a fiduciary breach, or pursuant to a settlement agreement between the
Participant and the Department of Labor or the Pension Benefit Guaranty
Corporation. Any such offset shall be made pursuant to Section 206(d) of ERISA.
     18.3. Delegation Of Authority By Employer.
          Whenever the Employer, under the terms of this Plan, is permitted or
required to do or perform any act, it shall be done and performed by any
Committee or officer duly authorized by the board of directors of the Employer.
If no such Committee or officer has been so authorized, such act shall be done
and performed by resolution of the Board of Directors of the Company.
     18.4. Distributions To Minors.
          In the event that any portion of the Plan becomes distributable to a
minor or other person under legal disability (as determined by the laws of the
jurisdiction in which he or she then resides), the Plan Administrator shall
direct that such distribution be made to the legal representative of such minor
or other person.
     18.5. Construction Of Plan.
          Except as provided in ERISA, this Plan shall be construed according to
the laws of the State of Delaware, and all provisions of the Plan shall be
administered according to the laws of such state.

44



--------------------------------------------------------------------------------



 



     18.6. Gender, Number And Headings.
          Whenever any words are used herein in the masculine gender, they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. Headings of Sections and
Subsections are inserted for convenience of reference, constitute no part of the
Plan and are not to be considered in the construction of the Plan.
     18.7. Separability Of Provisions.
          If any provision of this Plan shall be for any reason invalid or
unenforceable, the remaining provisions shall nevertheless be carried into
effect.
     18.8. Diversion Of Assets.
          No part of the assets of the Plan shall be used for, or diverted to,
purposes other than the exclusive benefit of Participants or their
beneficiaries. Except as provided in Section 4.8, the Employer shall have no
beneficial interest in the assets of the Plan and no part of the assets of the
Plan shall revert or be repaid to the Employer, directly or indirectly.
     18.9. Service Of Process.
          The Plan Administrator shall constitute the Plan’s agent for service
of process.
     18.10. Merger.
          In the event of any merger or consolidation with, or transfer of
assets or liabilities to, any other plan, each Participant shall (as if the Plan
had then terminated) receive a benefit immediately after the merger,
consolidation or transfer which is equal to or greater than the benefit he or
she would have been entitled to receive immediately before the merger,
consolidation or transfer (if the Plan had then terminated).
     18.11. Benefit Limitation.
     (a) Notwithstanding any other provision hereof, and except as provided in
Section 13.1, the amounts allocated to a Participant during the Limitation Year
under the Plan and allocated to the Participant under any other defined
contribution plan to which the Company or any other member of the Controlled
Group has contributed shall be proportionately reduced, to the extent necessary,
so that the Annual Addition does not exceed the lesser of:
     (1) $45,000, as adjusted for increases in the cost-of-living under Section
415(d) of the Code; or
     (2) 100% of the Participant’s compensation within the meaning of Section
415(c)(3) of the Code and Treasury Regulations Section 1.415-2(d)(11)(i),
including the deferrals described in Code Section 415(c)(3)(D), for the
Limitation Year; provided that such compensation limit shall not include any

45



--------------------------------------------------------------------------------



 



contribution for medical benefits after separation from service (within the
meaning of Section 401(k) or 419A(f)(2) of the Code) which is otherwise treated
as an Annual Addition.
     (b) For purposes of this Section, Limitation Year means the 12 month period
commencing on January 1 and ending on December 31.
     (c) If as a result of the allocation of forfeitures, a reasonable error in
estimating a Participant’s remuneration, a reasonable error in determining the
amount of elective deferrals (within the meaning of Section 402(g)(3) of the
Code) that may be made with respect to a Participant under the limits of
Section 415 of the Code or other limited facts and circumstances, the Annual
Additions under the Plan for a particular Participant exceed the limitations in
this Section, the excess amounts will not be deemed Annual Additions for the
Limitation Year and will be treated as follows:
     (1) First, the portion of the excess attributable to amounts by which a
Participant elected to have his or her salary reduced under Sections 4.1 and 4.2
(together with any income or less any loss allocable to such amounts) shall be
returned to such Participant to the extent that the return would reduce the
excess amount in the Participant’s accounts, such amount to be returned on or
before the April 15 following the close of such Limitation Year.
     (2) Second, any Employer matching contributions which are attributable to
the contributions returned in (1) above shall be held in a suspense account and
used to reduce Employer contributions otherwise due under Section 4.
     (3) Third, to the extent required to reduce the excess amount, other
Employer contributions under Section 4 shall be held in a suspense account and
used to reduce Employer contributions otherwise due under Section 4.
     (d) For purposes of this Section, Annual Additions means the sum for the
Limitation Year of Employer contributions, Employee contributions (determined
without regard to any rollover contributions as defined in Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16) of the Code and without regard to
Employee contributions to a simplified employee pension plan which are
excludable from gross income under Section 408(k)(6) of the Code) and
forfeitures.
     18.12. Commencement Of Benefits.
     (a) Except as otherwise provided in Section 9.1, 10.1.3 or 11.1.3, the
payment of benefits under the Plan to the Participant will begin not later than
the 60th day after the close of the Plan Year in which the last of the following
occurs:
     (1) the date on which the Participant attains age 62 (or, in the case of a
Participant who was a participant in the Dodge Hill Mining Company, LLC 401(k)
Plan on December 31, 2005, age 60); or

46



--------------------------------------------------------------------------------



 



     (2) the 10th anniversary of the date on which the Participant commenced
participation in the Plan; or
     (3) the Participant’s termination of employment with the Employer.
          Notwithstanding the foregoing, if a Participant’s aggregate account
balance exceeds $5,000 (excluding rollover contributions and earnings thereon),
in no case shall distribution commence until the later of the date on which the
Participant attains age 62 or his or her Normal Retirement Age unless the
Participant elects an earlier distribution in the manner provided in
Section 10.3 or 11.4.
     (b) Notwithstanding Subsection (a) or any other provision of the Plan, if
the amount of payment cannot be ascertained, or if it is not possible to make
payment because the Plan Administrator cannot locate the Participant after
making reasonable efforts to do so, a retroactive payment may be made no later
than 60 days after the earliest date on which the amount of such payment can be
ascertained or the date on which the Participant is located, whichever is
applicable.
     (c) If the Plan Administrator is unable to locate any person entitled to
receive distribution from an account hereunder, such account shall be forfeited
and used to reduce Employer contributions on the date two years after:
     (1) the date the Plan Administrator sends by certified mail a notice
concerning the benefits to such person at his or her last known address, or
     (2) the Plan Administrator determines that there is no last known address.
          If an account is forfeited under this Section and a person otherwise
entitled to the account subsequently files a claim with the Plan Administrator
during any Plan Year, before any allocations for such Plan Year are made the
account will be restored to the amount which was forfeited without regard to any
earnings or losses that would have been allocated. Such restoration shall first
be taken out of forfeitures which have not been allocated and if such
forfeitures are insufficient to restore such person’s account balance,
restoration shall be made by an Employer contribution to the Plan.
     18.13. Qualified Domestic Relations Order.
     Notwithstanding anything in the Plan to the contrary, benefits may be
distributed in accordance with the terms of a Qualified Domestic Relations Order
(“QDRO”). For this purpose a QDRO is any Domestic Relations Order determined by
the Employer to be a Qualified Domestic Relations Order within the meaning of
Section 414(p) of the Code pursuant to this Section.
     (a) A Domestic Relations Order means a judgment, decree, or order
(including the approval of a property settlement agreement) which

47



--------------------------------------------------------------------------------



 



     (1) relates to the provision of child support, alimony payments, or marital
property rights to a Spouse, former Spouse, child or other dependent of a
Participant,
     (2) is made pursuant to a state domestic relations law, and
     (3) creates or recognizes the existence of an Alternate Payee’s right, or
assigns to the Alternate Payee the right, to receive all or a portion of the
benefits of the Participant under the Plan.
          An “Alternate Payee” includes any Spouse, former Spouse, child, or
other dependent of a Participant who is designated by the Domestic Relations
Order as having a right to receive all or a portion of the benefits payable
under the Plan with respect to the concerned Participant.
     (b) To be a QDRO, the Domestic Relations Order must meet the specifications
set forth in Section 414(p) of the Code and must clearly specify the following:
     (1) Name and last known mailing address of the Participant.
     (2) Name and last known mailing address of each Alternate Payee covered by
the Domestic Relations Order.
     (3) The amount or the percentage of the Participant’s benefit to be paid to
each Alternate Payee, or the manner in which such amount or percentage is to be
determined.
     (4) The number of payments or period to which the Domestic Relations Order
applies.
     (5) Each plan to which the Domestic Relations Order applies.
     (c) The status of any Domestic Relations Order as a QDRO shall be
determined under the following procedures:
     (1) Upon receiving notice that a potential Alternate Payee intends to
obtain a QDRO with respect to a Participant’s benefits under the Plan (such as
notice that the potential Alternate Payee is currently seeking a Domestic
Relations Order), the Employer may, in its discretion, delay any payments of
such Participant’s benefits for a reasonable period of time.
     (2) Promptly upon receiving a Domestic Relations Order, the Employer will
notify the affected Participant and any Alternate Payee of the receipt by the
Plan of the Domestic Relations Order and of the Plan’s procedures for
determining its qualified status.
     (3) Within a reasonable period after receipt of a Domestic Relations Order,
the Employer will review the Domestic Relations Order to determine

48



--------------------------------------------------------------------------------



 



whether the order is a QDRO. After determining whether a Domestic Relations
Order is a QDRO, the affected Participant and each Alternate Payee (or any
representative designated by an Alternate Payee by written notice to the
Employer) shall be furnished a copy of such determination. The notice shall
state:
     (A) whether the Domestic Relations Order has been determined to be a QDRO;
and
     (B) if the Domestic Relations Order is determined to be a QDRO, that the
Employer will commence any payments currently due under the Plan or the QDRO to
the person or persons entitled thereto after the expiration of a period of
60 days commencing on the date of the mailing of the notice unless prior thereto
the Employer receives notice of legal proceedings disputing the determination.
The Employer shall, as soon as practical after such 60 day period, ascertain the
dollar amount currently payable to each payee pursuant to the Plan and the QDRO,
and any such amounts shall be disbursed by the Plan.
     (4) If there is a dispute on the status of a Domestic Relations Order as a
QDRO, there shall be a delay in making payments. The Employer shall direct that
the amounts otherwise payable be separately accounted for within the Plan. If
within 18 months after the date the first payment would be required to be made
under the Domestic Relations Order, the Domestic Relations Order is determined
not to be a valid QDRO, or the status of the Domestic Relations Order has not
been finally determined, such amounts (including interest thereon) shall be paid
to the person or persons who would have been entitled to such amounts if there
had been no Domestic Relations Order. Any determination thereafter that the
Domestic Relations Order is a QDRO shall be applied prospectively only.
     (d) If a Domestic Relations Order requires payment to an Alternate Payee in
an immediate lump sum, the order shall not lose its status as a Qualified
Domestic Relations Order merely because of the immediate lump sum provision.
     18.14. Written Explanation Of Rollover Treatment.
          The Employer shall, when making an eligible rollover distribution,
provide an explanation (or summary thereof) to the recipient of such
distribution of his or her right to roll over such distribution to an eligible
retirement plan and, if applicable, his or her right to the special five or
ten-year averaging and capital gains tax treatment in the Code. Such explanation
(or summary) will be provided to the recipient in accordance with rules
prescribed by the Internal Revenue Service.
     18.15. Leased Employees.
          Any person who is a leased employee of any member of the Controlled
Group shall be treated for all purposes of the Plan as if he or she were
employed by a member of the Controlled Group which has not adopted the Plan. In
the case of a Leased Employee or an Employee, Years of Service shall be
determined by taking into account any period for which the

49



--------------------------------------------------------------------------------



 



individual would have been a Leased Employee but for the fact that he or she had
not performed services for a member of the Controlled Group on a substantially
full-time basis for a period of at least one year. A transfer from the status of
an employee of the Employer to that of a Leased Employee shall not be considered
a termination of employment under the Plan. An individual who has such a
transfer shall not have a termination of employment until he or she ceases to be
an employee of the Employer and all members of its Controlled Group and is no
longer a Leased Employee.
     18.16. Special Distribution Option.
          Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s (as hereinafter defined) election under this
Section, a Distributee may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an Eligible Rollover Distribution
(as hereinafter defined) paid directly to an Eligible Retirement Plan (as
hereinafter defined) specified by the Distributee in a Direct Rollover.
     (a) An Eligible Rollover Distribution is any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include:
     (1) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more;
     (2) any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; and
     (3) any hardship distribution.
     (b) An Eligible Retirement Plan is
     (1) an individual retirement account described in Section 408(a) of the
Code,
     (2) an individual retirement annuity described in Section 408(b) of the
Code,
     (3) an annuity plan described in Section 403(a) of the Code, or
     (4) a qualified trust described in Section 401(a) of the Code,
     (5) an eligible deferred compensation plan described in Section 457(b) of
the Code which is maintained by an eligible employer described in
Section 457(e)(1)(A) of the Code, or
     (6) an annuity contract described in Section 403(b) of the Code,

50



--------------------------------------------------------------------------------



 



that accepts the Distributee’s Eligible Rollover Distribution. However, in the
case of an Eligible Rollover Distribution to a Distributee who is a nonspouse
beneficiary, an Eligible Retirement Plan is only an individual retirement
account or individual retirement annuity.
     (c) A Distributee includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving Spouse, the Employee’s or former
Employee’s Spouse or former Spouse who is the Alternate Payee under a Qualified
Domestic Relations Order, as defined in Section 414(p) of the Code, and the
Employee’s or former Employee’s nonspouse beneficiary who is an individual (or,
to the extent permitted in regulations issued under Section 402(c)(11)(B) of the
Code, a trust) designated in accordance with Section 12.3 are Distributees with
regard to the interest of the surviving Spouse, Spouse, former Spouse or
nonspouse beneficiary.
     (d) A Direct Rollover payment is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
     (e) The Employer shall provide notice of the special distribution option
described in the preceding Section to the Participant in accordance with rules
prescribed by the Internal Revenue Service.
     18.17. Waiver Of 30-Day Period.
          A Participant who receives the notice (or summary) described in
Section 10.3.1 or 11.4.1 will simultaneously receive the notice (or summary)
described in Section 18.14 and will be given the opportunity to consider for at
least 30 days after such notices (or summaries) are provided the decision of
whether or not to elect a Direct Rollover (as described in Section 18.16) and
whether or not to elect to defer receipt of his or her vested benefit. A
Participant may waive such opportunity to consider such elections for at least
30 days by making an election before the 30 day time period has elapsed.
Notwithstanding any provision herein to the contrary, the Employer may
distribute a Participant’s vested benefit pursuant to his or her distribution
election forms at any time following such Participant’s waiver of the
opportunity to consider such elections for at least 30 days.

51



--------------------------------------------------------------------------------



 



SECTION 19 — TOP-HEAVY DEFINITIONS
     19.1. Accrued Benefits.
          “Accrued Benefits” means “the present value of accrued benefits” as
that phrase is defined under regulations issued under Section 416 of the Code.
For purposes of Sections 19 and 20 hereof, the Accrued Benefits of any
Participant (other than a Key Employee) shall be determined under the single
accrual rate used by all Qualified Plans of the Employer which are defined
benefit plans, or if there is no single accrual rate, Accrued Benefits shall be
determined as accruing no more rapidly than the slowest rate permitted under
Section 411(b)(1)(C) of the Code. The present values of Accrued Benefits and the
amounts in accounts of an employee as of the Determination Date shall be
increased by the distributions made with respect to the employee under the Plan
and any plan aggregated with the Plan under Section 416(g)(2) of the Code during
the one year period ending on the Determination Date. The preceding sentence
shall also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under
Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made for a
reason other than separation from service, death or disability, this provision
shall be applied by substituting “five year period” for “one year period.”
     19.2. Beneficiaries.
          “Beneficiaries” means the person or persons to whom the share of a
deceased Participant’s accounts are payable.
     19.3. Determination Date.
          “Determination Date” means for a Plan Year the last day of the
preceding Plan Year.
     19.4. Former Key Employee.
          “Former Key Employee” means any person presently or formerly employed
by the Controlled Group (and the Beneficiaries of such person) who during the
Plan Year is not classified as a Key Employee but who was classified as a Key
Employee in a previous Plan Year; provided, however, that a person who has not
performed any services for the Controlled Group at any time during the one year
period ending on the Determination Date (and the Beneficiaries of any such
person) shall not be considered a Former Key Employee.
     19.5. Key Employee.
          “Key Employee” means any person presently or formerly employed by the
Controlled Group (and the Beneficiaries of such person) who is a “key employee”
as that term is defined in Section 416(i) of the Code and the regulations
thereunder; provided, however, that a person who has not performed any services
for the Controlled Group at any time during the one year period ending on the
Determination Date (and the Beneficiaries of any such person) shall not be
considered a Key Employee. For purposes of determining whether a person is a Key
Employee, the definition of Top Heavy Compensation shall be applied.

52



--------------------------------------------------------------------------------



 



     19.6. Non-Key Employee.
          “Non-Key Employee” means any person presently or formerly employed by
the Controlled Group (and the Beneficiaries of such person) who is not a Key
Employee or a Former Key Employee; provided, however, that a person who has not
performed any services for the Controlled Group at any time during the one year
period ending on the Determination Date (and the Beneficiaries of any such
person) shall not be considered a Non-Key Employee.
     19.7. Permissive Aggregation Group.
          “Permissive Aggregation Group” means each Qualified Plan of the
Controlled Group in the Required Aggregation Group plus each other Qualified
Plan which is not part of the Required Aggregation Group but which satisfies the
requirements of Sections 401(a)(4) and 410 of the Code when considered together
with the Required Aggregation Group.
     19.8. Required Aggregation Group.
          “Required Aggregation Group” means each Qualified Plan (including any
terminated Qualified Plan) of the Controlled Group in which a Key Employee
participates during the Plan Year containing the Determination Date or any of
the four preceding Plan Years and each other Qualified Plan (including any
terminated Qualified Plan) of the Controlled Group which during this period
enables any Qualified Plan (including any terminated Qualified Plan) in which a
Key Employee participates to meet the requirements of Section 401(a)(4) or 410
of the Code.
     19.9. Top-Heavy Compensation.
          “Top-Heavy Compensation” means compensation within the meaning of
Section 415(c)(3) of the Code.
     19.10. Top-Heavy Group.
          “Top-Heavy Group” means, for a Plan Year, the Required Aggregation
Group if, and only if, the sum of the Accrued Benefits (valued as of the
Determination Date for such Plan Year) under all Qualified Plans (including any
terminated Qualified Plans) in the Required Aggregation Group for Key Employees
exceeds 60% of the sum of the Accrued Benefits (valued as of such Determination
Date) under all Qualified Plans (including any terminated Qualified Plans) in
the Required Aggregation Group for all Key Employees and Non-Key Employees;
provided, however, that the Required Aggregation Group will not be a Top-Heavy
Group for a Plan Year if the sum of the Accrued Benefits (valued as of the
Determination Date for such Plan Year) under all Qualified Plans (including any
terminated Qualified Plans) in the Required Aggregation Group for Key Employees
does not exceed 60% of the sum of the Accrued Benefits (valued as of such
Determination Date) under all Qualified Plans in the Permissive Aggregation
Group for all Key Employees and Non-Key Employees. If the Qualified Plans in the
Required or Permissive Aggregation Group have different Determination Dates, the
Accrued Benefits under each such Plan shall be calculated separately, and the
Accrued Benefits as of Determination Dates for such Plans that fall within the
same calendar year shall be aggregated.

53



--------------------------------------------------------------------------------



 



SECTION 20 — TOP-HEAVY RULES
     20.1. Special Top-Heavy Rules.
          If for any Plan Year the Plan is part of a Top-Heavy Group, then,
effective as of the first day of such Plan Year the following new Section 7.3 is
added to apply to Participants who accrue an Hour of Employment on or after the
first day of such Plan Year:
          7.3 Minimum Allocation if Plan is part of Top-Heavy Group.
          Notwithstanding the foregoing, for each Plan Year in which the Plan is
part of a Top-Heavy Group, the sum of the Employer contributions and forfeitures
allocated under the Plan to the account of each Non-Key Employee who is both a
Participant and Employee on the last day of such Plan Year shall be at least
equal to the lesser of three percent of such Non-Key Employee’s Top-Heavy
Compensation for such Plan Year or the largest percentage of Top-Heavy
Compensation allocated to the account of any Key Employee; provided, however,
that if for any Plan Year a Non-Key Employee is a Participant in both this Plan
and one or more defined contribution plans, the Employer need not provide the
minimum allocation described in the preceding sentence for such Non-Key Employee
if the Employer satisfies the minimum allocation requirement of
Section 416(c)(2)(B) of the Code for the Non-Key Employee in such other defined
contribution plans. Amounts which a Non-Key Employee or Key Employee elects to
contribute on a pre-tax basis to a Qualified Plan which meets the requirements
of Section 401(k) of the Code shall be considered an Employer contribution for
purposes of Section 19.10; provided, however, that such pre-tax contributions
made by Non-Key Employees may not be taken into account in determining the
minimum allocation provided under this Section. In addition, matching
contributions made on behalf of Non-Key Employees may be taken into account in
determining the minimum allocation provided under this Section.
          IN WITNESS WHEREOF, the Company has caused this Plan to be executed by
one of its duly authorized officers this 1st day of November, 2007.

            PATRIOT COAL CORPORATION
      By:   /s/ Sara E. Wade         Senior Vice President – Human Resources   
       

54



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Appalachia Mine Services, LLC
Dodge Hill Mining Company, LLC
Eastern Associated Coal Corp.
Grand Eagle Mining, Inc.
Highland Mining Company
Ohio County Coal Company
Peabody Coal Company
Pine Ridge Coal Company
Rivers Edge Mining, Inc.

55